U.S. Department of Justice
Office on Violence Against Women (OVW)

2013 OVW
Financial Grants
Management
Guide

U.S. Department of Justice

Eric H. Holder, Jr.
Attorney General

Office on Violence Against Women
145 N Street, N.E.
2 Constitution Building
Washington, DC 20530
http://www.ovw.usdoj.gov/
OVW’s Grants Financial Management Division (GFMD)
1–888–514–8556
OVW.GFMD@usdoj.gov

The OVW Financial Grants Management Guide: April 2013 is the current edition. This
Guide replaces the version dated February 2012.
April 2013 Version

Page 1

Foreword
The Office on Violence Against Women (OVW), a component of the U.S. Department of
Justice, provides national leadership in developing the nation's capacity to reduce
violence against women through the implementation of the Violence Against Women Act
(VAWA). Created in 1995, OVW administers financial and technical assistance to
communities across the country that are developing programs, policies, and practices
aimed at ending domestic violence, dating violence, sexual assault, and stalking.
Currently, OVW administers three formula grant programs and 21 discretionary grant
programs, which were established under VAWA and subsequent legislation.
The Grants Financial Management Division (GFMD) provides policy guidance and
support services for the Office on Violence Against Women in all matters related to
financial grants management of its programs. The major responsibilities include preand post-award financial grant processing, financial grants management technical
assistance, and grants financial management training to grantees and program staff.
This guide is intended to be used by our grant recipients as a resource of information to
assist in the everyday management of OVW grants. This guide should be used in
conjunction with OVW program guidance and the applicable rules and regulations for
Federal grants management.
We welcome any comments on the content of OVW’s Financial Grants Management
Guide or suggestions for future improvements. The OVW Grants Financial Management
Division staff is available to assist you with questions and may be reached at 1-888-514­
8556 or OVW.GFMD@usdoj.gov. We look forward to hearing from and meeting you
during the course of your grant period.
Thank you,

Donna Simmons
Associate Director

April 2013 Version

Page 2

Contents
PART I: GENERAL INFORMATION ________________________________________ 7
Chapter 1: Use of the Guide _____________________________________________ 7
DIRECT RECIPIENTS _____________________________________________________ 7
SUBRECIPIENTS_________________________________________________________ 7
CONTRACTORS _________________________________________________________ 7

Chapter 2: Resources __________________________________________________ 8
OMB CIRCULARS/CODE OF FEDERAL REGULATIONS (CFR) ____________________ 8
OFFICE OF THE INSPECTOR GENERAL (OIG) FRAUD HOTLINE__________________ 8
OTHER AVAILABLE RESOURCES ___________________________________________ 9

Chapter 3: Conflicts of Interest__________________________________________ 11
CODES OF CONDUCT ___________________________________________________ 11
APPEARANCE __________________________________________________________ 11
PRIOR APPROVAL ______________________________________________________ 12

PART II: PRE-AWARD REQUIREMENTS __________________________________ 13
Chapter 1: Application Process _________________________________________ 13
PROGRAM ANNOUNCEMENTS ____________________________________________ 13
ELIGIBLE RECIPIENTS ___________________________________________________ 13
DUN & BRADSTREET DATA UNIVERAL NUMBERING SYSTEM (DUNS) ___________ 17
SYSTEM FOR AWARD MANAGEMENT (SAM) ________________________________ 17
ASSURANCES AND CERTIFICATIONS ______________________________________ 17
SEAT BELT USE BY GOVERNMENT CONTRACTORS, SUBCONTRACTORS, AND
GRANTEES ____________________________________________________________ 21
TEXT MESSAGING WHILE DRIVING ________________________________________ 22

Chapter 2: Application Review __________________________________________ 23
REVIEW OF APPLICATION FOR FEDERAL ASSISTANCE (SF 424) _______________ 23
FINANCIAL ANALYSIS ___________________________________________________ 24

Chapter 3: Conditions of Award and Acceptance___________________________ 26
FEDERAL OBLIGATION PROCESS _________________________________________ 26
TYPES OF FINANCIAL ASSISTANCE: GRANT OR COOPERATIVE AGREEMENT ____ 26
AWARD DOCUMENT_____________________________________________________ 27
ACCEPTANCE OF AWARD AND CONDITIONS________________________________ 27
AUTOMATED CLEARING HOUSE (ACH) ENROLLMENT ________________________ 28

PART III: POST AWARD REQUIREMENTS_________________________________ 30
Chapter 1: Managing Federal Funds _____________________________________ 30
ACCOUNTING SYSTEM __________________________________________________ 30
TOTAL COST BUDGETING AND ACCOUNTING _______________________________ 30
COMMINGLING OF FUNDS _______________________________________________ 31
RECIPIENT AND SUBRECIPIENT ACCOUNTING RESPONSIBILITIES _____________ 31
SUPPLANTING _________________________________________________________ 32

Chapter 2: Payments __________________________________________________ 33
PAYMENT METHOD _____________________________________________________ 33
WITHHOLDING OF FUNDS ________________________________________________ 34
CASH MANAGEMENT IMPROVEMENT ACT OF 1990 __________________________ 34
INTEREST EARNED _____________________________________________________ 34

Chapter 3: Period of Availability of Funds_________________________________ 36
OBLIGATION OF FUNDS _________________________________________________ 36
PERIOD OF AVAILABILITY ________________________________________________ 36

April 2013 Version

Page 3

LIQUIDATION OF FUNDS _________________________________________________ 36
AWARD EXTENSION CRITERIA ____________________________________________ 36

Chapter 4: Matching or Cost Sharing_____________________________________ 38
DEFINITION OF MATCH __________________________________________________ 38
TYPES OF MATCH ______________________________________________________ 38
MATCH REQUIREMENTS _________________________________________________ 38
SOURCE AND TYPE OF FUNDS ___________________________________________ 41
TIMING OF MATCHING CONTRIBUTIONS ___________________________________ 42
WAIVER OF MATCH _____________________________________________________ 42
STOP PROGRAM MATCH REQUIREMENTS__________________________________ 42

Chapter 5: Program Income ____________________________________________ 44
PROGRAM INCOME _____________________________________________________ 44
ACCOUNTING FOR PROGRAM INCOME ____________________________________ 44
USE OF PROGRAM INCOME ______________________________________________ 45
EXAMPLES OF PROGRAM INCOME ________________________________________ 45

Chapter 6: Adjustments to Awards ______________________________________ 47
BUDGET CHANGES _____________________________________________________ 47
PROGRAMMATIC CHANGES ______________________________________________ 47
GRANT ADJUSTMENT NOTICES ___________________________________________ 48
NOTIFICATION _________________________________________________________ 49

Chapter 7: Property and Equipment______________________________________ 50
ACQUISITION OF PROPERTY AND EQUIPMENT______________________________ 50
LOSS, DAMAGE, OR THEFT OF EQUIPMENT ________________________________ 50
PROPERTY STANDARDS _________________________________________________ 50
INSURANCE COVERAGE _________________________________________________ 50
REAL PROPERTY _______________________________________________________ 51
EQUIPMENT ___________________________________________________________ 51
SUPPLIES AND OTHER EXPENDABLE PROPERTY ___________________________ 52
INTANGIBLE PROPERTY _________________________________________________ 53

Chapter 8: Allowable Costs_____________________________________________ 54
ALLOWABILITY OF COSTS _______________________________________________ 54
REASONABLE COSTS ___________________________________________________ 54
ALLOCABLE COSTS _____________________________________________________ 55
COMPOSITION OF COST _________________________________________________ 55
HIGHLIGHTED ITEMS OF COSTS __________________________________________ 56

Chapter 9: Conference Costs Guidelines _________________________________ 61
LOCATION _____________________________________________________________ 61
CONFERENCE PLANNING COSTS _________________________________________ 62
MEETING SPACE AND AUDIO VISUAL EQUIPMENT ___________________________ 63
FOOD AND BEVERAGE COSTS____________________________________________ 63
OTHER CONFERENCE COST ITEMS _______________________________________ 64
APPROVAL REQUIREMENTS _____________________________________________ 64
CONFERENCE REPORTING ______________________________________________ 65

Chapter 10: Subawards of Discretionary Project-Supported Effort ____________ 66
Chapter 11: Procurement ______________________________________________ 67
PROCUREMENT STANDARDS ____________________________________________ 67
CODES OF CONDUCT ___________________________________________________ 67
COMPETITION __________________________________________________________ 67
PROCUREMENT PROCEDURES ___________________________________________ 68
COST AND PRICE ANALYSIS ______________________________________________ 69
PROCUREMENT RECORDS _______________________________________________ 69

April 2013 Version

Page 4

CONTRACT ADMINISTRATION ____________________________________________ 70
CONTRACT PROVISIONS ________________________________________________ 70

Chapter 12: Reporting Requirements ____________________________________ 71
BACKGROUND _________________________________________________________ 71
FEDERAL FINANCIAL REPORTS (FFR or SF-425) _____________________________ 71
PROGRESS REPORTS ___________________________________________________ 72
AMERICAN RECOVERY AND REINVESTMENT ACT OF 2009 (RECOVERY ACT)
SECTION 1512 REPORTS ________________________________________________ 73
FEDERAL FUNDING ACCOUNTABILITY AND TRANSPARENCY ACT OF 2006 (FFATA)
______________________________________________________________________ 73

Chapter 13: Retention and Access Requirements for Records ________________ 74
RETENTION OF RECORDS _______________________________________________ 74
RETENTION PERIOD ____________________________________________________ 74
MAINTENANCE OF RECORDS _____________________________________________ 75
ACCESS TO RECORDS __________________________________________________ 75

Chapter 14: Termination _______________________________________________ 76
Chapter 15: Enforcement ______________________________________________ 77
Chapter 16: Costs Requiring Prior Approval_______________________________ 78
PROCEDURES FOR REQUESTING PRIOR APPROVAL ________________________ 78
COSTS REQUIRING PRIOR APPROVAL _____________________________________ 78

Chapter 17: Unallowable Costs _________________________________________ 80
ALCOHOLIC BEVERAGES ________________________________________________ 80
BONUSES OR COMMISSIONS_____________________________________________ 80
COSTS INCURRED OUTSIDE THE PROJECT PERIOD _________________________ 80
COMPENSATION OF FEDERAL EMPLOYEES ________________________________ 80
ENTERTAINMENT COSTS ________________________________________________ 80
FUNDRAISING __________________________________________________________ 80
LOBBYING _____________________________________________________________ 81
TRAVEL OF FEDERAL EMPLOYEES ________________________________________ 81

Chapter 18: Indirect Costs _____________________________________________ 82
APPROVED PLAN AVAILABLE _____________________________________________ 82
NO APPROVED PLAN ____________________________________________________ 82
ESTABLISHMENT OF INDIRECT COST RATES _______________________________ 83
DISTRIBUTION BASES ___________________________________________________ 83
COST ALLOCATION PLANS—CENTRAL SUPPORT SERVICES __________________ 84
APPROVING RATES FOR SUBRECIPIENTS __________________________________ 84

PART IV: AFTER THE AWARD REQUIREMENTS ___________________________ 85
Chapter 1: Closeout ___________________________________________________ 85
CLOSEOUT PROCEDURES _______________________________________________ 85
INITIATION OF THE CLOSEOUT PROCESS __________________________________ 85
REFUND OF FEDERAL GRANT MONIES AND/OR PROGRAM INCOME AT CLOSEOUT
______________________________________________________________________ 86
FAILURE TO REMIT FUNDS OWED _________________________________________ 87
LATER ALLOWANCES AND ADJUSTMENTS _________________________________ 87

Chapter 2: Audit Requirements _________________________________________ 88
AUDIT THRESHOLD _____________________________________________________ 88
AUDIT OBJECTIVES _____________________________________________________ 88
AUDIT REPORTING REQUIREMENTS_______________________________________ 89
DUE DATES FOR AUDIT REPORTS_________________________________________ 89
AUDIT SUBMISSION REQUIREMENTS ______________________________________ 89

April 2013 Version

Page 5

FAILURE TO COMPLY ___________________________________________________ 90
RESOLUTION OF AUDIT REPORTS ________________________________________ 90
AUDIT CONFIRMATION REQUESTS ________________________________________ 90
AUDIT COMPLIANCE ____________________________________________________ 90
TOP 10 AUDIT FINDINGS _________________________________________________ 91
AUDIT OF SUBRECIPIENTS _______________________________________________ 91
TECHNICAL ASSISTANCE ________________________________________________ 91
FULL-SCOPE AUDITING __________________________________________________ 92
COMMERCIAL (FOR-PROFIT) ORGANIZATIONS ______________________________ 92
DISTRIBUTION OF AUDIT REPORTS _______________________________________ 92
OIG REGIONAL OFFICES _________________________________________________ 93

PART V: THE AMERICAN RECOVERY AND REINVESTMENT ACT OF 2009
(Recovery Act) _______________________________________________________ 94
Chapter 1: Background ________________________________________________ 94
BACKGROUND _________________________________________________________ 94
THE RECOVERY ACT PROGRAMS ADMINISTERED BY OVW ___________________ 94

Chapter 2: ARRA Reporting Requirements ________________________________ 96
REPORTING REQUIREMENTS FOR THE RECOVERY ACT _____________________ 96
TECHNICAL REQUIREMENTS _____________________________________________ 97
DELEGATING REPORTING REQUIREMENTS UNDER THE RECOVERY ACT _______ 97
KEY REPORTING TIMEFRAMES ___________________________________________ 98
SPECIAL REPORTING REQUIREMENTS FOR PRIME RECIPIENTS _______________ 99
DATA QUALITY REQUIREMENTS __________________________________________ 99

GLOSSARY OF TERMS _______________________________________________ 100
APPENDIX I – AUTOMATED CLEARINGHOUSE (ACH) FORM _______________ 104
APPENDIX II – FEDERAL FINANCIAL REPORT (FFR or SF 425) ______________ 105

April 2013 Version

Page 6

PART I: GENERAL INFORMATION
Chapter 1: Use of the Guide
HIGHLIGHTS OF CHAPTER:
Direct Recipients
Subrecipients
Contractors
This Guide is intended to be used for the administration of Federal award programs
administered by the Office on Violence Against Women (OVW) in conjunction with the
provisions of the Office of Management and Budget (OMB) circulars and governmentwide common rules applicable to grants and cooperative agreements, program
guidelines, application kits, special conditions, terms and conditions, regulations and
statutes.
This document is provided for the use of all recipients and their subrecipients of Federal
grant programs administered by OVW. This Guide is to serve as a reference of
information to assist in the everyday financial management and grants administration of
OVW grant programs. Users of this Guide may include administrators, financial
management specialists, grants management specialists, accountants, and auditors.
These individuals are to use the Guide as their financial policy reference in executing
their duties under agency-funded programs and projects. Additionally, the document is
structured to serve as a training manual for new employees. Specific organizations and
individuals that are to use this Guide include:

DIRECT RECIPIENTS
Formula and discretionary recipients shall adhere to the provisions of this Guide.
Programmatic and technical requirements for formula and discretionary recipients are
contained in the program guidelines.

SUBRECIPIENTS
Subrecipients of OVW awards may also use this Guide as a reference in administering
their subaward. The OMB circulars and government-wide common rules specific to the
subrecipient organization type should also apply.

CONTRACTORS
This Guide is not for the direct use of contractors. However, direct recipients should
ensure that monitoring of organizations under contract to them is performed in a manner
that will ensure compliance with their overall financial management requirements.

April 2013 Version

Page 7

Chapter 2: Resources
HIGHLIGHTS OF CHAPTER:
OMB Circulars/Code of Federal Regulations (CFR)
Office of the Inspector General (OIG) Fraud Hotline
Other Available Resources
This Guide incorporates by reference the provisions of OMB circulars/CFRs and
government-wide regulations and agency-specific regulations governing grants and
cooperative agreements. These circulars and common rules include the following:

OMB CIRCULARS/CODE OF FEDERAL REGULATIONS (CFR)
Administrative Requirements:
28 CFR Part 66
Grants and Cooperative Agreements with State and Local
Governments (formerly known as OMB Circular A-102)
28 CFR Part 70
Uniform Administrative Requirements for Grants and Agreements
With Institutions of Higher Education, Hospitals and Other NonProfit Organizations (formerly known as OMB Circular A-110) (2
CFR Part 215)
Cost Principles:
2 CFR Part 220
2 CFR Part 225
2 CFR Part 230

Cost Principles for Educational Institutions (formerly known as
OMB Circular A-21)
Cost Principles for State, Local, and Indian Tribal Governments
(formerly known as OMB Circular A-87)
Cost Principles for Non-Profit Organizations (formerly known as
OMB Circular A-122)

Audit Requirements:
OMB Circular A-133 Audits of States, Local
Organizations
Code of Federal Regulations (CFR):
Title 28
Judicial Administration

Governments,

and

Non-Profit

OFFICE OF THE INSPECTOR GENERAL (OIG) FRAUD HOTLINE
Grantees must promptly refer any credible evidence or allegations of fraud, waste, and
abuse regarding grant funds to the Department of Justice Office of the Inspector General
(OIG). Potential fraud, waste, abuse or misconduct should be reported to the OIG by:
Mail:

Office of the Inspector General
US Department of Justice
Investigations Division
950 Pennsylvania Avenue, N.W.

April 2013 Version

Page 8

Room 4706
Washington, DC 20530
Email: oig.hotline@usdoj.gov
Phone: 1–800–869–4499
Or fax: 202-616-9881
Additional information is available on the DOJ OIG website at www.usdoj.gov/oig.

OTHER AVAILABLE RESOURCES


System for Award Management - the application process also involves an
updated and current registration by the applicant with www.sam.gov. Eligible
applicants must confirm SAM registration at http://www.sam.gov



Department of Health and Human Services, Financial Management, Division of
Cost Allocation
-- for information on Indirect Cost Rate Proposals
http://rates.psc.gov/



Dun & Bradstreet (D&B) http://www.dnb.com/us/ -- applicants must provide a
Data Universal Numbering System (DUNS) number with their application. A
DUNS number may be obtained at no cost by calling the dedicated toll-free
DUNS number request line at 1-866-705-5711 (U.S. and U.S Virgin Islands), 1­
800-234-3867 (Alaska and Puerto Rico) or at http://fedgov.dnb.com/webform



Electronic Code of Federal Regulations (e-CFR) – for electronic access to
information
produced
by
the
Federal
government
visit
http://ecfr.gpoaccess.gov/cgi/t/text/text-idx?c=ecfr&tpl=%2Findex.tpl



Excluded Parties List System (EPLS) – Information regarding entities debarred,
suspended, proposed for debarment, excluded or disqualified under the
nonprocurement common rule, or otherwise declared ineligible from receiving
Federal contracts, certain subcontracts, and certain Federal assistance and
benefits can be found at www.sam.gov



Federal Audit Clearinghouse – for submission of OMB Circular A-133 audits at
http://harvester.census.gov/sac/



Grants Management System (GMS) https://grants.ojp.usdoj.gov – website used
to view award documents and to submit grant adjustment notices,
progress/program reports, and quarterly financial reports (SF 425)



Grants.gov – to find and apply for grant opportunities visit http://www.grants.gov.



Office of Justice Programs (OJP) –
o

GMS Help Desk -- for password issues, please call (888) 549-9901

April 2013 Version

Page 9

o

Procurement Procedures - for guidance on procurement under DOJ
grants
visit
http://www.ojp.usdoj.gov/funding/pdfs/procurement_procedures.pdf



Office of Management and Budget – for information on government-wide grants
management policy visit http://www.whitehouse.gov/omb/grants_default



Office on Violence Against Women (OVW) http://www.ovw.usdoj.gov/ –



o

Grants Financial Management Division – for grants financial management
questions and technical assistance, via email at OVW.GFMD@usdoj.gov
or via phone at 1-888-514-8556

o

Grants Management System (GMS) Support – for technical assistance
(other than password issues) using the Grants Management System via
email at OVW.GMSSupport@usdoj.gov or call 866-655-4482

o

Post Award Instructions – for information on accepting your grant award,
payment requests, reporting and closing out awards visit
http://www.ovw.usdoj.gov/docs/post-award.pdf

o

Program Reference Guide – for assistance in applying for OVW grant
programs at http://www.ovw.usdoj.gov/docs/resource-guidebook.pdf

o

Program Solicitations -- http://www.ovw.usdoj.gov/closed-solicitations.htm
and http://www.ovw.usdoj.gov/open-solicitations.htm

o

Grant
Programs
Solicitation
Companion
Guide
http://www.ovw.usdoj.gov/docs/companion-guide-10-16-12.pdf

o

Progress Reporting -- for more information on progress reporting and
sample reporting forms, please visit the VAWA Measuring Effectiveness
Initiative Website at http://muskie.usm.maine.edu/vawamei/

--

Regulations.gov – online resource for US Government regulations from nearly
300 agencies is available at http://www.regulations.gov

April 2013 Version

Page 10

Chapter 3: Conflicts of Interest
HIGHLIGHTS OF CHAPTER:
Codes of Conduct
Appearance
Prior approval
Personnel and other officials connected with agency-funded programs shall adhere to
the following requirements:

CODES OF CONDUCT
Recipients and subrecipients should maintain a written code of standards of conduct
governing the performance of their employees engaged in the award and administration
of grants, subawards, and contracts. No employee, officer or agent shall participate in
selection, or in the award or administration of a subaward, contract or hiring decision
supported by Federal funds if a conflict of interest, real or apparent, would be involved.
Such a conflict would arise when the employee, officer or agent, an immediate family
member, a partner, or an organization which employs, or is about to employ, any of the
above, has a financial or other interest in the firm or individual selected. Individuals shall
recuse themselves from being personally involved with these types of decisions.
The recipient's or subrecipient's officers, employees or agents will neither solicit nor
accept gratuities, favors or anything of monetary value from current or potential
contractors and employees and parties to subagreements. Grantees and subgrantees
may set minimum rules where the financial interest is not substantial or the gift is an
unsolicited item of nominal intrinsic value. The standards of conduct must provide for
disciplinary actions to be applied for violations of such standards by the grantee's and
subgrantee's officers, employees, or agents, or by contractors or their agents.

APPEARANCE
Recipients and subrecipients of OVW funds will avoid using grant award funds in a
manner which might result in or create the appearance of the following:






Using his or her official position for private gain;
Giving preferential treatment to any person;
Losing complete independence or impartiality;
Making an official decision outside official channels; or
Affecting adversely the confidence of the public in the integrity of the
Government or the program.

For example, when a recipient of Federal funds makes subawards under any
competitive process and an actual conflict or an appearance of a conflict of interest
exists, the person for whom the actual or apparent conflict of interest exists should
recuse himself or herself not only from reviewing the application for which the conflict
exists, but also from the evaluation of all competing applications.
April 2013 Version

Page 11

PRIOR APPROVAL
It is a conflict of interest for a current or former board member of a nonprofit organization
to receive consulting fees or contracts from Federal grants to organizations of which the
person serves as a member of the board, unless approved in advance by OVW.
A recipient must notify OVW in writing of its decision to hire an individual to fill a grantfunded position, or to receive, or otherwise derive direct financial gain from, a sub-grant
or contract that is made with grant award funds, where the individual is either an
immediate family member or business partner of an official or employee of the grantee.

April 2013 Version

Page 12

PART II: PRE-AWARD REQUIREMENTS
Chapter 1: Application Process
HIGHLIGHTS OF CHAPTER:
Program Announcements
Eligible Recipients
Dun & Bradstreet Data Universal Numbering System (DUNS)
System for Award Management (SAM)
Assurances and Certifications
Seat Belt Use by Government Contractors, Subcontractors, and Grantees
Text Messaging While Driving

PROGRAM ANNOUNCEMENTS
OVW releases program announcements or solicitations for each of its programs that
provide a brief description of the funding opportunity and other important information.
These announcements can be found at the OVW (http://www.ovw.usdoj.gov/open­
solicitations.htm) and Grants.Gov (www.grants.gov) websites. A compilation of
government-wide assistance programs may be found in the Catalog of Federal Domestic
Assistance (CFDA) at www.cfda.gov. These websites will provide you, at minimum, a
link to the full application kit and online application system.
The following types of information can be found in the program guidance/solicitation
packages for each specific program:
•

Deadlines (Letters of Intent, Registration, Application)

•

Eligibility

•

Program Specific Information (Award Period, Award Amount, Scope,
Unallowable Activities)

•

Performance Measures

•

How to Apply

•

What an Application Must Include

•

Selection Criteria

•

Review Process

•

Additional Requirements

•

Application Checklist

ELIGIBLE RECIPIENTS
The following chart is intended to assist potential applicants identify OVW grant
programs for which they are eligible to apply. Please review the program solicitations for
more specific detail on eligibility. It is very important that applicants review this
April 2013 Version

Page 13

information carefully. Applications that are submitted by non-eligible entities will be
removed from further consideration during the initial review process.

Abuse in Later Life
Program

X

X

X

X

X

X

Institutions of
Higher
Education

Campus Grant
Program

Consolidated
Youth Program

X

X

Territorial
Government
Entity

X

Culturally and
Linguistically
Specific Services
for Victims
Program
Disability Grant
Program

Communitybased
programs

X

Domestic Violence
Homicide
Prevention

Grants to
Encourage Arrest
Policies and
Enforcement of
Protection Orders

April 2013 Version

Other

Tribal Coalition

State and Territorial Coalition

Nonprofits, Victim Services
Organizations

Courts

Indian Tribal Government

States and Territories

OVW Grant
Program

Unit of Local Government

Eligible Applicants

X

X

X

X

X

X

X

X

X

X

X

Page 14

Legal Assistance
for Victims Grant
Program

X

Rural Grant
Program

X

Sexual Assault
Services Program
(SASP): Formula
Grants to States
and Territories

X

X

X

X

SASP: Grants to
Culturally Specific
Programs

X

X

Other

Tribal Coalition
X

X

Must propose
to serve a
statutorily
defined rural
area

X

Communitybased
organizations,
including local
housing and
homelessness
programs

X

STOP Formula
Grant Program

X

Safe Havens:
Supervised
Visitation Grant
Program

X

April 2013 Version

X

Organizations
not acting in a
governmental
capacity (e.g.
law schools)

X

State Coalitions
Grant Program

Transitional
Housing Grant
Program

State and Territorial Coalition

Nonprofits, Victim Services
Organizations

Courts

Unit of Local Government

Indian Tribal Government

States and Territories

OVW Grant
Program

X

X

X

X

X

X

X

Page 15

Grants to Tribal
Domestic Violence
and Sexual
Assault Coalitions
Program

X

Grants to Indian
Tribal
Governments and
Sexual Assault
Services Program

Children and
Youth Exposed to
Violence Program

X

April 2013 Version

X

X

X

Engaging Men and
Youth Program

Services, Training,
Education and
Policies to Reduce
Sexual Assault,
Domestic
Violence, Dating
Violence, and
Stalking in
Secondary
Schools Grant
Program

X

Other

X

X

Communitybased
organizations

X

X

Communitybased
organizations

X

X

X

Individuals and
organizations
proposing to
create tribal
coalitions
Designees of
tribal
governments

X

Court Training and
Improvements
Program

Services to
Advocate for and
Respond to Youth
Grant Program

Tribal Coalition

State and Territorial Coalition

Nonprofits, Victim Services
Organizations

Courts

Unit of Local Government

Indian Tribal Government

States and Territories

OVW Grant
Program

X

Communitybased
organizations
1) Public,
Charter, Tribal, or
Nationally
Accredited
Private Middle or
High Schools;
2) Schools
administered by
the Dept of
Defense;
3) Groups of
middle and/or
high schools (2 or
more); or
4) School
Districts

Page 16

DUN & BRADSTREET DATA UNIVERAL NUMBERING SYSTEM
(DUNS)
All grant applicants must have a DUNS number when applying for Federal grants and
cooperative agreements. Organizations may receive a DUNS number at no cost by
calling the toll-free DUNS number request line at 1–866–705–5711. Additional
information can be found at http://www.dnb.com/us/. Individuals who apply for grant
awards or cooperative agreements from the Federal Government are exempt from this
requirement.

SYSTEM FOR AWARD MANAGEMENT (SAM)
Current and potential grant recipients that apply for assistance from the Federal
Government must register with the SAM database using their DUNS number. SAM is the
primary registrant database for the U.S. Federal Government and registrants are
required to complete a one-time registration. Registrants must update or renew their
registration at least once per year to maintain an active status. There is no fee to
register with this site. SAM collects, validates, stores, and disseminates data in
support of agency acquisition missions, including Federal agency contract and
assistance awards. The term ″assistance awards″ includes grants, cooperative
agreements, and other forms of Federal assistance. Registrants can access the SAM
homepage at http://www.sam.gov.

ASSURANCES AND CERTIFICATIONS
Recipients are required to comply with several certification and assurance requirements
as a condition of receiving Federal funding.
Civil Rights
Applicants must assure and certify that they comply, and assure the compliance of their
subrecipients, with all applicable civil rights nondiscrimination requirements as set forth
on the OJP Assurances Form 4000/3 (Attachment to Standard Form [SF] 424).
In the event that a Federal or State court or Federal or State administrative agency
makes a finding of discrimination after a due process hearing on the grounds of race,
color, national origin, sex, or disability against a recipient of Federal funds, or any
subgrantee or contractor of that recipient, a copy of such findings must be forwarded to
OJP, Office for Civil Rights (OCR).
All recipients and their subrecipients must also provide OCR with an Equal Employment
Opportunity Plan, if required to maintain one, where the award is $500,000 or more.
Lobbying, Debarment and Drug-Free Workplace

April 2013 Version

Page 17

In order to comply with the certification and assurance requirements provided in the
common rules for lobbying, drug-free workplace, and suspension and debarment (so
that recipients do not have to sign three certifications), they have been combined into
OJP Form 4061/6, entitled “Certifications Regarding Lobbying; Debarment, Suspension
and Other Responsibility Matters; and Drug-Free Workplace Requirements”.
Lobbying Certification - This certification must be submitted prior to recommendation for
or against an award. U.S. Department of Justice’s (DOJ) codification of the governmentwide common rule for restrictions on lobbying, 28 CFR Part 69, provides guidance on
requirements that recipients shall meet in order to receive Federal funds. (See also
discussion on Lobbying; Part III: Post Award Requirements, Chapter 16: Unallowable
Costs).
The following restrictions on lobbying are applicable to all recipients and subrecipients
(in addition to the restrictions imposed by recent revisions to 18 United States Code
[U.S.C.] 1913). Interim Final Guidance for New Restrictions on Lobbying was published
in the Federal Register in December 1989. The Lobbying Disclosure Act of 1995
included amendments that have an impact on the guidance provided in 1989. Per 31
U.S.C. 1352, the restrictions on lobbying are as follows:


No federally appropriated funds may be expended by the recipient of a
Federal award, cooperative agreement, or contract to pay a person for
influencing or attempting to influence an officer or employee of any agency, a
member of Congress, an officer or employee of Congress, or an employee of
a member of Congress in connection with any of the following covered
Federal actions: the awarding of any Federal contract; the making of any
Federal grant; the entering into of any cooperative agreement; and the
extension, continuation, renewal, amendment, or modification of any Federal
contract, grant, or cooperative agreement.



Each person who requests or receives from an agency an initial Federal
contract, award, or cooperative agreement (including subcontracts,
subawards, and contracts under cooperative agreements) exceeding
$100,000 shall file with that agency a certification regarding lobbying. The
certification shall be submitted to the agency making the award. Each person
is certifying that:
o He/she has not made and will not make any payment for a lobbying
activity.
o If any non-Federal funds have been paid or will be paid to any person,
he/she will complete and submit a “Disclosure of Lobbying Activities”
form (Disclosure Form).
o The language of this certification will be included in his/her award
documents for all subawards at all tiers (including subcontracts,
subawards and contracts under awards, and cooperative
agreements), and all subrecipients shall certify and disclose
accordingly.
o Each person, if applicable, shall submit the Disclosure Form to the
agency making the award. The recipient or subrecipient is responsible
for reporting lobbying activities of its employees if the employee’s
tenure is less than 130 working days within 1 year immediately

April 2013 Version

Page 18

o



preceding the date of the recipient’s or subrecipient’s application or
proposal submission.
A subrecipient who requests or receives Federal funds exceeding
$100,000 shall be required to file with the agency making the award a
certification and a Disclosure Form, if applicable. All certifications shall
be maintained by the agency making the award and all Disclosure
Forms shall be forwarded from tier to tier until received by the Federal
agency making the award. That agency shall forward all Disclosure
Forms to the awarding agency. The Disclosure Form shall contain the
following information:
 Name and address of reporting entity;
 Federal program name;
 Federal award number;
 Federal award amount; and
 Name and address of lobbying registrant.

Each person shall file a Disclosure Form at the end of each calendar quarter
in which there occurs any event that requires disclosure or that materially
affects the accuracy of the information contained in any Disclosure Form
previously filed by such persons. Examples of such events are:
o A cumulative increase of $25,000 or more in the amount paid or
expected to be paid for influencing or attempting to influence a
covered Federal action;
o A change in the person(s) or individual(s) influencing or attempting to
influence a covered Federal action; or
o A change in the officer(s), employee(s), or member(s) contacted to
influence or attempt to influence a covered Federal action.
o Penalties and enforcement of lobbying restrictions shall be as follows:
 Any person who makes an expenditure prohibited by the New
Restrictions on Lobbying shall be subject to a civil penalty of
not less than $10,000 and not more than $100,000 for each
such expenditure.
 Any person who fails to file or amend the Disclosure Form to
be filed or amended, if required, shall be subject to a civil
penalty of not less than $10,000 and not more than $100,000
for each such failure.

In summary, the common rule for lobbying requires that recipients and their
subrecipients certify they will comply with the lobbying common rule. This requirement is
only for awards exceeding $100,000. (See Part III, Chapter 16: Unallowable Costs, for
cost restrictions relating to lobbying).
Debarment and Suspension Certification - This certification must be completed prior to
recommendation for or against an award. The government-wide common rule for
debarment and suspension, 2 CFR 180, provides guidance on requirements that
recipients shall meet in order to receive Federal funds. DOJ’s implementation of the
common rule is found at 2 CFR 2867.
1) Title 2 of the CFR Part 180 provides that executive departments and agencies
shall participate in a system for debarment and suspension from programs and
activities involving Federal financial and nonfinancial assistance and benefits.
April 2013 Version

Page 19

Debarment or suspension of a participant in a program by one agency has
government-wide effect. It is the policy of the Federal Government to conduct
business only with responsible persons, and these guidelines will assist agencies
in carrying out this policy.
2) Most grantees will use OJP Form 4061/6. Certifications must be completed and
submitted by recipients of discretionary awards to the awarding agency’s
program offices during the application stage.
State formula recipients are
exempt from submission of this certification but are responsible for monitoring
subrecipient submissions of the lower tier certification (OJP Form 4061/1) and for
maintaining them at the State level.
3) Certification Regarding Debarment, Suspension, Ineligibility, and Voluntary
Exclusion — Lower Tier Covered Transactions (OJP Form 4061/1 or like form).
This requirement includes persons, corporations, etc., that have critical influence
on or substantive control over the award. The direct recipient will be responsible
for monitoring the submission and maintaining the official subrecipient
certifications.
In summary, the debarment and suspension common rule requires that both recipients
and their subrecipients certify they will comply with the debarment and suspension
common rule. Subcontractors are not required to certify if their subaward is less than
$100,000.
Drug-Free Workplace Certification - This certification must be submitted prior to
recommendation for or against an award. The government-wide common rule for drugfree workplace, 28 CFR Part 83, provides guidance on requirements that recipients shall
meet in order to receive Federal funds.
28 CFR Part 83 implements the statutory requirements of the Drug-Free Workplace Act
of 1988. All recipients receiving awards from any Federal agency shall certify to that
agency that they will maintain a drug-free workplace. A recipient who is an individual
shall certify to the agency that his or her conduct of award activity will be drug free. If a
recipient makes a false certification, the recipient is subject to suspension, termination,
and debarment.
1) The State agency responsible for administering the block/formula award shall
submit a drug-free workplace certification to the awarding agency and shall be
responsible for obtaining a drug-free workplace certification from each State
agency that is subawarded funds. Subrecipients that are not State agencies are
not required to submit a drug-free workplace certification.
2) A recipient is required to make the required certification for each award. The one
exception to this rule is that a recipient which is a State, including a State
agency, may elect to make a single annual certification to each awarding agency
from which it obtains awards, rather than making a separate certification for each
award or workplace. Only one such annual certification needs to be made to
each Federal agency which will cover all of that State agency’s workplaces.
3) There are two different certifications: one for individuals and one for
organizations. The individual recipient certifies that he or she will not engage in
April 2013 Version

Page 20

the unlawful manufacture, distribution, dispensation, possession, or use of a
controlled substance in conducting any activity with the award.
The
organizational recipient certifies that it will provide a drug-free workplace by:
a) Publishing a statement notifying employees that the unlawful manufacture,
distribution, dispensing, possession, or use of a controlled substance is
prohibited in the recipient’s workplace and specifying the actions that will be
taken against employees for violation of such prohibition.
b) Establishing a drug-free awareness program to inform employees about:
i) The dangers of drug abuse in the workplace;
ii) The recipient’s policy of maintaining a drug-free workplace;
iii) Any available drug counseling, rehabilitation, and employee assistance
programs; and
iv) The penalties that may be imposed upon employees for drug abuse
violations occurring in the workplace.
c) Making it a requirement that each employee to be engaged in the
performance of the award be given a copy of the employer’s statement about
drugs in the workplace.
d) Notifying the employee that, as a condition of employment under the award,
the employee will:
i) Abide by the terms of the statement; and
ii) Notify the employer of any criminal drug statute conviction for a violation
occurring in the workplace not later than 5 calendar days after such
conviction.
e) Notifying the awarding agency within 10 calendar days after receiving notice
from an employee or otherwise receiving actual notice of such conviction.
f) Taking one of the following actions, within 30 calendar days of receiving
notice, with respect to any employee who is so convicted:
i) Taking appropriate personnel action against such an employee, up to and
including termination; or
ii) Requiring such employee to participate satisfactorily in a drug abuse
assistance or rehabilitation program approved for such purposes by a
Federal, State, or local health, law enforcement, or other appropriate
agency.
g) Making a good faith effort to continue to maintain a drug-free workplace.
In summary, the drug-free workplace common rule requires that ONLY direct recipients
of Federal awards certify they will comply with the drug-free workplace common rule.
There is no dollar threshold for certification.
Standard Assurances
An authorized representative of the applicant organization must also assure and certify
compliance with all applicable Federal statutes, regulations, policies, guidelines, and
requirements outlined in the Standard Assurances (OMB Approval # 1121-0140).

SEAT BELT USE BY GOVERNMENT CONTRACTORS,
SUBCONTRACTORS, AND GRANTEES
Pursuant to 23 U.S.C. 402 and 403, and 29 U.S.C. 668, each recipient agency of
Federal contracts, subcontracts, and grants shall encourage adoption and enforcement
April 2013 Version

Page 21

of on-the-job seat belt policies and programs for its employees, contractors, and
subrecipients when operating company-owned, rented, or personally owned vehicles.

TEXT MESSAGING WHILE DRIVING
Pursuant to Executive Order 13513 of October 1, 2009, “Federal Leadership on
Reducing Text Messaging While Driving”, all DOJ recipients and subrecipients are
encouraged to adopt and enforce policies that ban text messaging while driving a vehicle
when performing work funding under DOJ grant programs. Beginning in Fiscal Year
2010, all grant awards include a special condition informing grantees of this Order.

April 2013 Version

Page 22

Chapter 2: Application Review
HIGHLIGHTS OF CHAPTER:
Review of Application for Federal Assistance (SF 424)
Financial Analysis
OVW is required to review applications in order to assure that awards issued meet
certain legislative, regulatory, and administrative requirements. OVW follows the
requirements stipulated in the administrative requirements for grants and agreements
that are codified at 28 Code of Federal Regulations (CFR) Parts 66 and 70.

REVIEW OF APPLICATION FOR FEDERAL ASSISTANCE (SF 424)
An examination of the Application for Federal Assistance (SF-424) is conducted to
determine:
1. Type of Applicant – This information is used to determine eligibility for the
program. Examples include State Government, Individual, Not-for-profit
with 501C3 Status or Private Institution of Higher Education.
2. Legal Name – This legal name is reviewed and used to determine if the
applicant organization is a current DOJ recipient or a new applicant.
3. Organizational DUNS – OVW verifies that the applicant’s DUNS is
registered and active within SAM.gov and the organization’s registration
matches the application and DOJ records (for current recipients).
4. Address –The address is reviewed together with the Legal Name and
DUNS number to determine if the applicant is a current DOJ grantee or a
new applicant.
5. EIN/Vendor No. – If it is determined that the applicant organization is a
new applicant, then in coordination with OJP, OVW will assign the
organization an “OJP Vendor Number” for administrative purposes only.
This number is used to track awards, payments, and reports in DOJ’s
accounting and grant systems. The OJP Vendor Number can be found on
the grant award document in box 1A and may or may not match the
organization’s EIN.
6. Applicant Federal Debt (OMB Circular A-129) - OVW holds recipients
accountable for any overpayment, audit disallowances, or any other
breach of award that results in a debt owed to the Federal Government.
The Debt Collection Improvement Act of 1996 states that if, after written
notification, grantee payments continue to be delinquent, the debt will be
referred to a collection agency or Department of the Treasury for further
action.
The awarding agency shall apply interest, penalties, and
administrative costs to a delinquent debt owed by a debtor pursuant to
the Federal Claims Collection Standards and OMB Circular A-129,
Policies for Federal Credit Programs and Non-Tax Receivables. The SF­
424 includes a question about whether there is Federal debt. That
question applies to the organization requesting the financial assistance,
not the person who signs the application as the authorized representative
April 2013 Version

Page 23

of the organization.
Categories of debt include delinquent audit
disallowances, loans, and taxes.
7. Intergovernmental Review of Federal Programs - If the State has
established a process for the review of Federal programs and activities
eligible under Executive Order 12372 and a particular program has been
selected for review by the State, applicants for the program must submit a
copy of their application to the State “single point of contact” (SPOC) prior
to or at the same time that the application is submitted to OVW.
Information on the Intergovernmental Review (SPOC List) may be found
at http://www.whitehouse.gov/omb/grants_spoc.
8. Authorized Representative - OVW verifies that the individual listed as the
Authorized Representative on the application is authorized to apply for
and accept awards on behalf of the applicant organization.

FINANCIAL ANALYSIS
OVW’s policy is to provide assurance that awards are only for allowable, allocable,
necessary and reasonable costs. Applicants must possess the responsibility, financial
management, fiscal integrity, and financial capability necessary to adequately and
appropriately administer Federal funds. The analysis of project applications includes:
1. Budget Review –
a. Perform a cost analysis of the project budget included in the application
that is under consideration for funding by OVW. Cost analysis includes
obtaining cost breakdowns, verifying cost data, and evaluating specific
items of cost to determine the necessity, reasonableness, allowability,
allocability, and appropriateness of the proposed cost as it relates to the
proposed project. The form and extent of such an analysis will be
determined by OVW.
b. Verify if the program has a match requirement. If so, make sure that the
match requirement has been met.
c. Verify that programmatic budgetary requirements have been met (for
example, OVW-mandated training and technical assistance costs have
been included in the budget).
d. If applicable, verify current indirect cost rate agreement is approved for
use on Federal assistance awards. If an applicant has budgeted for
indirect costs but does not have an approved rate, they must submit an
indirect cost proposal to their cognizant Federal agency.
2. Financial Capability – Determine the adequacy of the applicant’s accounting
system and operations to ensure that Federal funds, if awarded, will be
expended in a judicious manner. This information is used by OVW to assess the
applicant’s ability to appropriately manage OVW funds.
a. Applicants are required to respond to the Financial Accounting Practices
questions, as instructed in the individual program solicitations.
b. When the applicant is a nonprofit, nongovernmental entity and has had no
grant history with OVW or the Office of Justice Programs (OJP) within the
last three years, an Accounting System and Financial Capability
Questionnaire must be completed by the applicant and submitted along
with a copy of the organization’s most recent financial statements.
April 2013 Version

Page 24

c. Review A-133 Data Collection Forms to determine audit opinion and/or
applicable audit findings.
3. Fiscal Integrity - Determine that the applicant organization has a history of
responsible handling of Federal funds.
a. Verify timely submissions of the Federal Financial Report (FFR or
Standard Form 425)
b. Verify compliance with government-wide audit requirements (if
applicable).
c. Verify timely submission of programmatic/progress reports.
4. High Risk - OVW, in coordination with the Office of Justice Programs and the
Community Oriented Policing Services (COPS) Office, maintains a list of “high
risk” organizations. An organization may be designated as high risk if the
grantee: 1) has a history of unsatisfactory performance; 2) is not financially
stable; 3) has an accounting system that does not meet the standards set forth in
28 CFR 66.20 (standards for financial management systems); 4) has not
conformed to the terms and conditions of previous awards; 5) is otherwise not
responsible; 6) has an open single audit report or Office of the Inspector General
(OIG) audit report recommendations that have been open for more than a year,
whereby an adequate corrective action plan has not been submitted by the
grantee to OJP and/or OVW; 7) is not responsive to requests from OJP/OVW to
address open single audit or OIG grant audit report recommendations; 8) has
significant noncompliance issues that were identified through the normal grant
administration process (i.e., financial or programmatic monitoring); 9) is subject
to an OIG investigation where grant noncompliance issues were noted that
require corrective action; 10) is listed on the list of grantees that are currently
barred from receiving funding from the Office of Community Oriented Policing
Services; and/or 11) was referred to the Department of Treasury under the
Treasury Offset Program, for collection of grant funds owed DOJ.
Additional restrictions or conditions may be included on awards to grant
recipients that are designated as high risk.
5. Excluded Parties List System (EPLS) - Verify that the applicant organization is
not excluded or disqualified from receiving Federal contracts, certain
subcontracts, and certain Federal financial and nonfinancial assistance and
benefits, pursuant to the provisions of 31 USC 6101, note, E.O. 12549, E.O.
12689, 48 CFR 9.404, and each agency's codification of the Common Rule for
Nonprocurement suspension and debarment. https://www.sam.gov/.

April 2013 Version

Page 25

Chapter 3: Conditions of Award and Acceptance
HIGHLIGHTS OF CHAPTER:
Federal Obligation Process
Types of Financial Assistance: Grant or Cooperative Agreement
Award Document
Acceptance of Award and Conditions
Automated Clearing House (ACH) Enrollment

FEDERAL OBLIGATION PROCESS
After an award has been signed by OVW, the amount of the award is considered an
obligation of the Federal government and is recorded as such in its accounting system.
Appropriated funds are thereby reserved against the award until all monies are
expended by the recipient and subrecipient or, in the case of non-utilization of funds
within statutory or other time limits, appropriated funds would revert to OVW through
deobligation of the unused balance.
On the award date, the award recipient is notified of award approval. Once the award
has been accepted, in order to receive payment of funds, the recipient must be in
compliance with award conditions enumerated in the award document. In addition, they
must be in compliance with all reporting requirements. All grantees are required to
submit Federal Financial Reports (SF-425) for each grant on a quarterly basis for the life
of the grant. Also, Progress Reports are required on a semi-annual basis for
discretionary grants and on an annual basis for formula awards. Funds will not be
disbursed if reports are delinquent.
NOTE: If the award date is after the begin date of the award project period, the grantee
may be required to submit the current SF-425 report(s) prior to being able to process a
payment request.

TYPES OF FINANCIAL ASSISTANCE: GRANT OR COOPERATIVE
AGREEMENT
For each award that is issued, OVW must decide on the appropriate award instrument.
Grants and cooperative agreements are used when the primary purpose is to
accomplish a public purpose of support or stimulation authorized by Federal statute. The
difference between these two types of assistance is that in the case of a cooperative
agreement, OVW will have “substantial involvement” with the recipient in carrying out the
activities outlined in the agreement including input, guidance and direction in the day to
day planning, development and implementation of the project.
Contracts are used when the primary purpose is to obtain property or services for the
direct benefit or use of the Federal Government.

April 2013 Version

Page 26

AWARD DOCUMENT
After completion of the internal review process, the applications designated for approval
are formally awarded through the issuance of an award. This document includes:










Name and address of recipient
Grantee IRS/Vendor number
Project Title
Award Number
Project/Budget Period
Award Date
Amount of Federal funds
Method of Payment
Terms and conditions, as appropriate, that the recipient/subrecipient must
meet if the award is accepted.

The award document constitutes the operative document obligating and reserving
Federal funds for use by the recipient in execution of the program or project covered by
the award. An award recipient must formally accept the award. If the recipients fail to
affirm their timely utilization of the award by accepting WITHIN 45 DAYS from the date of
the award, the obligation may be terminated. Correspondence concerning the award
should refer to the designated award number shown on the award document.
All awards will include terms and conditions that include requirements concerning
compliance with this Guide and compliance with the audit requirements. A number of
other standard or special conditions may be attached to the award. Recipients are urged
to carefully review and understand all terms and conditions of the award prior to award
acceptance. Failure to comply with these terms and conditions may result in
disallowance of costs and recovery of funds and/or suspension or termination of funds
and/or award.

ACCEPTANCE OF AWARD AND CONDITIONS
Notification of award approval is sent by e-mail. The individuals identified in the
application as the Point of Contact and the Authorizing Official will receive an e-mail
through the OJP Grants Management System (GMS). GMS automatically issues the
notifications at approximately 9 p.m. Eastern Standard Time on the award date. The
notification provides information on how to access and view the award documents in
GMS and provides instruction on how to accept the award.
To accept the award, the recipients must go into the GMS system and designate a
Financial Point of Contact (FPOC). The designation of the FPOC must be completed in
the GMS system before the award acceptance documents can be printed. The FPOC
will be responsible for the financial administration of the award. The FPOC may be the
same as the Program Point of Contact (PPOC) or may be a separate individual
designated by the recipient. OVW grantees requiring assistance may contact OVW
April 2013 Version

Page 27

GMS Support at 1-866–655–4482 or OVW.GMSSupport@usdoj.gov. Once the FPOC
has been designated, grant recipients should:
1) Print and read the award document carefully.
2) Have the award document signed and dated by the Authorized Recipient Official
designated in the application to indicate full acceptance of all terms, and
conditions. The name of this person is preprinted on the award document. An
electronic signature will not be accepted.
NOTE: If the name of the person accepting the award is not the name preprinted
on the award document, a Grant Adjustment Notice (GAN) must be submitted in
GMS by the grant recipient to explain the reason for the change of authorized
representative. If the authorized recipient official has changed, do not alter the
preprinted name in box 18 of the Agreement. A grant adjustment notice (GAN)
will have to be initiated in GMS to notify OVW of this change. Grantees have the
capability to initiate a GAN by logging into GMS at https://grants.ojp.usdoj.gov
and selecting the GAN tab. The only type of adjustment that may be submitted
prior to accepting an award is a “change of authorized representative” GAN. The
award acceptance document will be REJECTED if it is signed by anyone other
than the Authorizing Official named on the award document unless a GAN has
been approved.
3) The Authorized Official should also initial the bottom right corner of each page of
the special conditions to signify agreement.
4) The signed award document and the special conditions should be submitted to
the OVW Grants Financial Management Division (GFMD), using one of the
following methods:
by e-mail to OVW.Acceptance@usdoj.gov or
by FAX to 1-202-514-7045.
Select only one of these submission options to avoid duplicate submissions. The
original signed award document should be retained by the award recipient in their
official file for the award.
If an awardee does not accept the award and all the terms and special conditions, the
awardee should contact its OVW Program Manager to determine if modifications are
needed, or if the award should be closed and funds deobligated. No Federal funds will
be disbursed to the awardee until the signed acceptance and special conditions have
been received by OVW.
Questions concerning award notification and/or acceptance may be directed to the
Grants Financial Management Division, at 1–888-514-8556.

AUTOMATED CLEARING HOUSE (ACH) ENROLLMENT
The ACH Vendor/Miscellaneous Enrollment Form provides banking information used to
establish electronic funds transfer. Recipients are required to submit the completed ACH
form which must bear the original signature of the authorized official of the recipient’s
financial institution. The ACH information is used by the U.S. Department of the Treasury
April 2013 Version

Page 28

to transmit payment data, by electronic means, to the recipient’s financial institution.
Failure to provide the requested information will delay or prevent the receipt of
payments. The ACH form may be found in Appendix I of this Guide, or you may
download it from http://www.ojp.usdoj.gov/funding/forms.htm under “Standard Forms.”
If the grant recipient has an active award and current banking information on file for the
applicable OJP Vendor Number, then a new ACH form is not required for each new
grant. However, if a recipient would like to revise its current banking information, a new
ACH form must be submitted.
The completed ACH form, which must include an original signature from an authorized
representative of the organization’s financial institution, should be submitted to:
Office of Justice Programs
810 Seventh Street, NW.
Attn: Control Desk, 5th Floor
Washington, DC 20001

April 2013 Version

Page 29

PART III: POST AWARD REQUIREMENTS
Chapter 1: Managing Federal Funds
HIGHLIGHTS OF CHAPTER:
Accounting System
Total Cost Budgeting and Accounting
Commingling of Funds
Recipient and Subrecipient Accounting Responsibilities
Supplanting

ACCOUNTING SYSTEM
All recipients are required to establish and maintain accounting systems and financial
records to accurately account for funds awarded to them. These records shall include
both Federal funds and all matching funds of State, local, and private organizations,
when applicable. State recipients shall expend and account for grant funds in
accordance with State laws and procedures for expending and accounting for their own
funds. Subrecipients of States shall follow the financial management requirements
imposed on them by States, which must comply with the requirements OVW has
imposed on the States.
Funds specifically budgeted and/or received for one project may not be used to support
another without prior written approval of OVW. Where a recipient’s or subrecipient’s
accounting system cannot comply with this requirement, the recipient or subrecipient
shall establish a system to provide adequate fund accountability for each project it has
been awarded.
Where the conduct of a program or one of its components is delegated to a subrecipient,
the direct recipient is responsible for all aspects of the program, including proper
accounting and financial recordkeeping by the subrecipient. Responsibilities include the
accounting of receipts and expenditures, cash management, maintenance of adequate
financial records, and refunding expenditures disallowed by audits.

TOTAL COST BUDGETING AND ACCOUNTING
Accounting for all funds awarded by the Federal agency shall be structured and
executed on a “total program cost” basis. That is, total program costs, including Federal
funds, State and local matching shares, and any other fund sources included in the
approved project budget or received as program income shall be the foundation for fiscal
administration, accounting, and audit.
Unless otherwise prohibited by statute,
applications for funding and financial reports require budget and cost estimates based
on total costs.

April 2013 Version

Page 30

COMMINGLING OF FUNDS
Generally, OVW does not require recipients to maintain separate bank accounts for
funds provided through an award, unless required by a Federal-State agreement or an
award term or condition. However, recipients must be able to account for the receipt,
obligation, and expenditure of funds awarded on an individual basis. Grant funds must
be tracked and accounted for separately from other OVW awards as well as other
Federal agency awards. Funds specifically budgeted and/or received for one project
may not be used to support another project. Where a recipient’s or subrecipient’s
accounting system cannot comply with this requirement, the recipient or subrecipient
shall establish a system to provide adequate fund accountability for each project it has
been awarded.

RECIPIENT AND SUBRECIPIENT ACCOUNTING RESPONSIBILITIES
Where the performance of a program or one of its components is delegated to a
subrecipient, the direct recipient is responsible for all aspects of the program including
proper accounting and financial recordkeeping by the subrecipient. Responsibilities
include the accounting of receipts and expenditures, cash management, the maintaining
of adequate financial records, and the refunding of expenditures disallowed by audits.
1) Reviewing Financial Operations - Direct recipients should be familiar with, and
periodically monitor, their subrecipients’ financial operations, records, systems,
and procedures. Particular attention should be directed to the maintenance of
current financial data.
2) Recording Financial Activities - The subrecipient’s award or contract obligation,
as well as cash advances and other financial activities, should be recorded in the
books of the recipient in summary form. Subrecipient expenditures should be
recorded on the books of the recipient or evidenced by report forms duly filed by
the subrecipient. Non-Federal contributions applied to programs or projects by
subrecipients should likewise be recorded, as should any program income
resulting from program operations.
3) Budgeting and Budget Review - The recipient should ensure that each
subrecipient prepares an adequate budget on which its award commitment will
be based. The detail of each project budget should be maintained on file by the
recipient.
4) Accounting for Non-Federal Contributions - Recipients will ensure that the
requirements, limitations, and regulations pertinent to non-Federal contributions
are applied.
5) Audit Requirements - Recipients must ensure that subrecipients have met the
necessary audit requirements contained in this Guide (see Part IV, Chapter 2:
Audit Requirements).
6) Reporting Irregularities - Recipients and their subrecipients are responsible for
promptly notifying OVW and the Federal cognizant audit agency of any illegal
acts, irregularities and/or proposed and actual improper actions. Please notify
April 2013 Version

Page 31

GFMD at 1–888-514-8556 if any irregularities occur.
Illegal acts and
irregularities include conflicts of interest, falsification of records or reports, and
misappropriation of funds or other assets.
7) Debarred and Suspended Organizations - Recipients and subrecipients must not
award or permit any award at any level to any party which is debarred or
suspended from participation in Federal assistance programs. For details
regarding debarment procedures, see 2 CFR 180, Government-wide Debarment
and Suspension (Nonprocurement) and see 2 CFR 2867 for DOJ-specific
requirements.
8) Bonding – OVW may require adequate fidelity bond coverage where a recipient
lacks sufficient coverage to protect the Federal Government interest (see 2 CFR
215.21(d)).

SUPPLANTING
Federal funds must be used to supplement existing funds for program activities and
must not replace those funds that have been appropriated for the same purpose.
Supplanting will be the subject of application review, as well as preaward review,
postaward monitoring, and audit. If there is a potential presence of supplanting, the
applicant or grantee will be required to supply documentation demonstrating that the
reduction in non-Federal resources occurred for reasons other than the receipt or
expected receipt of Federal funds. For certain programs, a written certification may be
requested by OVW or recipient agency stating that Federal funds will not be used to
supplant non-Federal funds.

April 2013 Version

Page 32

Chapter 2: Payments
HIGHLIGHTS OF CHAPTER:
Payment Method
Withholding of Funds
Cash Management Improvement Act of 1990
Interest Earned

PAYMENT METHOD
OVW’s direct grant recipients use OJP’s Grant Payment Request System (GPRS) to
submit payment requests. Grantees must be registered as an FPOC in GMS at
https://grants.ojp.usdoj.gov before they can register as a drawdown specialist in GPRS.
Grantees can access GPRS at https://grants.ojp.usdoj.gov/gprs.
Payments are
electronically deposited to the recipient’s account by the U.S. Department of the
Treasury using banking information provided on the Automated Clearing House (ACH)
form.
The GPRS application is a web‐based payment request system that allows grant
recipients to submit payment requests via the Internet. This system has replaced OJP’s
previous payment request system, the Phone Activated Paperless Request System
(PAPRS). GPRS maintains the core functionality of PAPRS and includes several new
features to enhance recipients’ ability to manage awards, such as:
• Secure individual login with audit tracking for each award.
• The ability to submit payment requests at anytime (including during blackout
periods).
• The ability to view the status of submitted payment requests.
• The ability to print and export an award’s transaction history.
Recipients are required to submit the completed Automated Clearing House (ACH)
electronic funds transfer form bearing the original signature of the authorized official of
the recipient’s financial institution. The Debt Collection Act of 1996 states that all eligible
recipients of Federal payments must receive funds electronically. Recipients are
reminded to coordinate with their respective financial institutions for an addendum record
which contains payment-related information for their records. In order for a recipient to
receive payments requested, a current SF-425 for the grant on which payment is
requested must be on file in GMS. If Progress Reports are required for the grant
program, the reports must be current or requests for payment will be denied.
Approved requests will be deposited into the grantee’s financial institution within 3 - 5
business days of the request. NOTE: In support of the continuing effort to meet the
accelerated financial statement reporting requirements mandated by the U.S.
Department of the Treasury, the OJP’s Office of the Chief Financial Officer will not
process payment requests during the last 4 working days of each month. For this
reason, OJP strongly suggests that grantees make payment requests before 10 a.m.
eastern standard time, prior to the last 4 working days of each month.
April 2013 Version

Page 33

WITHHOLDING OF FUNDS
OVW may withhold draw downs to a recipient organization receiving grant funds by
electronic transfer, if the recipient demonstrates any of the following:
1) Failure to attain program or project goals or to establish procedures that will
minimize the time elapsing between the cash draw downs and expenditure;
2) Failure to adhere to guideline requirements or special conditions;
3) Improper engagement of awarding and administering subawards or contracts;
4) Failure to submit reliable and/or timely reports, including, but not limited to,
Federal Financial Reports (SF 425) and Progress Reports; and/or
5) Failure to achieve timely financial reconciliation and closeout at the end of the
project period of any grant awarded to the recipient organization.

CASH MANAGEMENT IMPROVEMENT ACT OF 1990
Pursuant to the Cash Management Improvement Act of 1990, 31 U.S.C. 6503, States
are no longer exempted from payment of interest to the Federal Government for drawing
down funds prior to the need to pay obligations incurred. The provisions of 31 U.S.C.
6503(c)(1) require that States pay interest in the event that they drawdown funds before
the funds are needed to pay for program expenses.
In order to minimize the amount of cash on hand, grant recipients should request funds
based upon immediate disbursement/reimbursement requirements. Funds will not be
paid in a lump sum, but rather disbursed over time as project costs are incurred or
anticipated. Recipients should time their drawdown requests to ensure that Federal
cash on hand is the minimum needed for disbursements/reimbursements to be made
immediately or within 10 days.
Fund requests from subrecipients create a continuing cash demand on award balances
of the State. The State should keep in mind that excess funds held by subrecipients will
impair the goals of effective cash management. All recipients must develop procedures
for the disbursement of funds to ensure that Federal cash on hand is kept at a minimal
balance.
The OVW Grants Financial Management Division conducts financial reviews to ensure
that this requirement is met and that excess cash is not improperly held by recipient
organizations. If a recipient determines that it has excess cash on hand, please contact
OVW’s GFMD for assistance.

INTEREST EARNED
April 2013 Version

Page 34

Recipients and subrecipients shall minimize the time elapsing between the transfer and
disbursement of funds.
1) In accordance with the Indian Self Determination Act, Title U.S.C. 450(j)), tribal
organizations SHALL NOT be held accountable for interest earned pending their
disbursement by such organizations.
2) All local units of government (political subdivisions of a State, including cities,
towns, counties and special districts created by State law) shall account for
interest earned on Federal funds. Local units of government may keep interest
earned on Federal grant funds up to $100 PER FEDERAL FISCAL YEAR. This
maximum limit is not per award; it is inclusive of all interest earned as a result of
all Federal grant program funds received per year. Interest earned in excess of
$100, must be remitted to the U.S. Department of Health and Human Services,
Division of Payment Management Services, P.O. Box 6021, Rockville, MD
20852.
3) Nonprofit organizations shall account for interest earned on Federal funds.
Nonprofit organizations may keep interest earned on Federal grant funds up to
$250 PER FEDERAL FISCAL YEAR. This maximum limit is not per award; it is
inclusive of all interest earned as a result of all Federal grant program funds
received per year. Interest earned in excess of $250 must be remitted to the
U.S. Department of Health and Human Services, Division of Payment
Management Services, P.O. Box 6021, Rockville, MD 20852.

April 2013 Version

Page 35

Chapter 3: Period of Availability of Funds
HIGHLIGHTS OF CHAPTER:
Obligation of Funds
Period of Availability
Liquidation of Funds
Award Extension Criteria

OBLIGATION OF FUNDS
Obligations are a legal liability to pay, under a grant, subgrant, and/or contract,
determinable sums for services or goods incurred during the grant period. This includes,
but is not limited to, amounts of orders placed, contracts and grants awarded, services
received and similar transactions that require payment by the recipient during the same
or a future period.

PERIOD OF AVAILABILITY
The award period is the period of time when Federal funding is available for obligation by
the recipient. The recipient may charge to the grant only allowable costs resulting from
obligations incurred during the funding period and any pre-award costs authorized by
OVW. An obligation occurs when funds are encumbered, such as in a valid purchase
order or requisition to cover the cost of purchasing an authorized item on or after the
begin date and up to the last day of the grant period of the award. Any funds not properly
obligated by the recipient within the grant award period will lapse and revert to OVW for
deobligation. The obligation deadline is the last day of the grant award period unless
otherwise stipulated. The obligation period is the same as the award period listed on the
award document. No additional obligations can be incurred after the end of the grant.
Example: If the award period is 10/1/13 to 9/30/16, the obligation deadline is 9/30/16.

LIQUIDATION OF FUNDS
Grant funds which have been properly obligated by the end of the award period will have
90 days in which to be liquidated (pay the obligations incurred during the grant period).
Any funds not liquidated at the end of the 90 day period will lapse and revert to OVW for
deobligation, unless a grant adjustment notice extending the liquidation period has been
approved. (Example: If the award period is October 1, 2013 to September 30, 2016, the
liquidation deadline is December 29, 2016).

AWARD EXTENSION CRITERIA
Requests for a no-cost extension of a grant period must be submitted through the Grants
Management System (GMS). Grantees are to use the Grant Adjustment Notice (GAN)
module in GMS to request the extension. Extensions may be issued or approved in
April 2013 Version

Page 36

response to the GAN request. The request for extension must state the need for the
extension (including the additional time requested) and justification to support the
request. The extension request must be submitted no later than 30 days prior to the end
of the award period.
Generally, only one extension not to exceed 12 months per award will be permitted. A
request for an extension of the award period of a program beyond 12 months must be
justified by extraordinary circumstances beyond the control of the recipient and
subrecipient.
Extension requests will be considered only if the extension criteria established below are
met by the recipient at the time the request is submitted to OVW. Modifications of the
general extension policy stated above are at OVW’s discretion. The criteria for
extending the award period include the following:
1) Reports - Requests for adjustments will be considered only if the reporting
requirements are current.
2) Special Conditions - All special conditions attached to the award must be
satisfied, except for those conditions that must be fulfilled in the remaining period
of the award. This also includes the performance and resolution of audits in a
timely manner.
3) Justification - A narrative explaining the need for additional time must be
submitted with an extension request. Complete details must be provided,
including the justification and the circumstances which require the proposed
extension. Explain the effect of a denial of the request on the project or program.
NOTE: Award extensions will not be issued merely for the purpose of using
unobligated balances.

April 2013 Version

Page 37

Chapter 4: Matching or Cost Sharing
HIGHLIGHTS OF CHAPTER:
Definition of Match
Types of Match
Match Requirements
Source and Type of Funds
Timing of Matching Contributions
Waiver of Match
STOP Program Match Requirements

DEFINITION OF MATCH
Match is the dollar amount or value that the grantee or other outside party agrees to
contribute to a grant program. The costs that the recipient incurs in fulfilling its matching
or cost sharing requirement are subject to the same requirements as the Federal grant
funds. Allowable cash or in-kind match must include those costs which are allowable
according to the program guidance and in compliance with applicable cost principles (2
CFR Parts 220, 225 and 230) and administrative requirements (28 CFR Parts 66 and
70).

TYPES OF MATCH
1) Cash match (also referred to as “hard” match) means the grantee’s non-federal
cash outlay including the outlay or money contributed to the grantee or
subgrantee by other public agencies, institutions, private organizations and
individuals spent for project-related costs.
2) In-kind match (also referred to as “soft” match) means the value of non-cash
contributions provided by non-Federal third parties. Third party contributions
may be in the form of real property, equipment, supplies, and other expendable
property and the value of goods and services directly benefiting and specifically
identifiable to the project or program.

MATCH REQUIREMENTS
A matching or cost sharing requirement may be satisfied by either or both of the
following:
1) Allowable costs incurred by the grantee, subgrantee or a cost-type contractor
under the assistance agreement. This includes allowable costs borne by nonFederal grants or by other cash donations from non-Federal third parties.
2) The value of third party in-kind contributions applicable to the period to which the
cost sharing or matching requirements applies.
April 2013 Version

Page 38

The following qualifications and exceptions apply:
1) Costs borne by other Federal grant agreements - Except as provided by Federal
statute, a cost sharing or matching requirement may not be met by costs borne
by another Federal grant. This prohibition does not apply to income earned by a
grantee or subgrantee from a contract awarded under another Federal grant.
2) Cost or contributions counted towards other Federal cost-sharing requirements Neither costs nor the values of third party in-kind contributions may count
towards satisfying a cost sharing or matching requirement of a grant agreement if
they have been or will be counted towards satisfying a cost sharing or matching
requirement of another Federal grant agreement, a Federal procurement
contract, or any other award of Federal funds.
3) Costs financed by program income - Costs paid with program income, as defined
in 28 CFR 66.25(g)(3) or 70.24 (b)(2), may count towards satisfying a cost
sharing or matching requirement if permitted by the OVW program.
4) Services or property financed by income earned by contractors - Contractors
under a grant may earn income from the activities carried out under the contract
in addition to the amounts earned from the party awarding the contract. No costs
of services or property supported by this income may count toward satisfying a
cost sharing or matching requirement unless other provisions of the grant
agreement expressly permit this kind of income to be used to meet the
requirement.
5) Records - Costs and third party in-kind contributions counting towards satisfying
a cost sharing or matching requirement must be verifiable from the records of
grantees and subgrantee or cost-type contractors. These records must show how
the value placed on third party in-kind contributions was derived. To the extent
feasible, volunteer services will be supported by the same methods that the
organization uses to support the allocability of regular personnel costs.
6) Special standards for third party in-kind contributions a) Third party in-kind contributions count towards satisfying a cost sharing or
matching requirement only where, if the party receiving the contributions were
to pay for them, the payments would be allowable costs.
b) Some third party in-kind contributions are goods and services that, if the
grantee, subgrantee, or contractor receiving the contribution had to pay for
them, the payments would have been an indirect cost. Costs sharing or
matching credit for such contributions shall be given only if the grantee,
subgrantee, or contractor has established, along with its regular indirect cost
rate, a special rate for allocating to individual projects or programs the value
of the contributions.
c) A third party in-kind contribution to a fixed-price contract may count towards
satisfying a cost sharing or matching requirement only if it results in:
April 2013 Version

Page 39

i. An increase in the services or property provided under the
contract (without additional cost to the grantee or subgrantee) or
ii. A cost savings to the grantee or subgrantee.
d) The values placed on third party in-kind contributions for cost sharing or
matching purposes will conform to the rules in the succeeding sections of this
part. If a third party in-kind contribution is a type not treated in those sections,
the value placed upon it shall be fair and reasonable.
The following should be considered in determining the valuation of donated goods and
services ­
1) Donated Services –
a) Volunteer services - Unpaid services provided to a grantee or subgrantee by
individuals will be valued at rates consistent with those ordinarily paid for
similar work in the grantee's or subgrantee's organization. If the grantee or
subgrantee does not have employees performing similar work, the rates will
be consistent with those ordinarily paid by other employers for similar work in
the same labor market. In either case, a reasonable amount for fringe
benefits may be included in the valuation.
b) Employees of other organizations - When an employer other than a grantee,
subgrantee, or cost-type contractor furnishes free of charge the services of
an employee in the employee's normal line of work, the services will be
valued at the employee's regular rate of pay exclusive of the employee's
fringe benefits and overhead costs. If the services are in a different line of
work, paragraph (c)(1) of this section applies.
2) Donated supplies, loaned equipment or space –
a) If a third party donates supplies, the contribution will be valued at the
market value of the supplies at the time of donation.
b) If a third party donates the use of equipment or space in a building but
retains title, the contribution will be valued at the fair rental rate of the
equipment or space.
3) Donated equipment, buildings, and land - If a third party donates equipment,
buildings, or land, and title passes to a grantee or subgrantee, the treatment of
the donated property will depend upon the purpose of the grant or subgrant, as
follows:
a) Awards for capital expenditures - If the purpose of the grant or subgrant is
to assist the grantee or subgrantee in the acquisition of property, the market
value of that property at the time of donation may be counted as cost sharing
or matching,
b) Other awards - If assisting in the acquisition of property is not the purpose
of the grant or subgrant, then the following applies:
i. If approval is obtained from OVW, the market value at the time of
donation of the donated equipment or buildings and the fair rental
rate of the donated land may be counted as cost sharing or
April 2013 Version

Page 40

matching. In the case of a subgrant, the terms of the grant
agreement may require that the approval be obtained from the
Federal agency as well as the grantee. In all cases, the approval
may be given only if a purchase of the equipment or rental of the
land would be approved as an allowable direct cost. If any part of
the donated property was acquired with Federal funds, only the
non-federal share of the property may be counted as cost-sharing
or matching.
ii. If approval is not obtained under paragraph (e)(2)(i) of this section,
no amount may be counted for donated land, and only
depreciation or use allowances may be counted for donated
equipment and buildings. The depreciation or use allowances for
this property are not treated as third party in-kind contributions.
Instead, they are treated as costs incurred by the grantee or
subgrantee. They are computed and allocated (usually as indirect
costs) in accordance with the cost principles specified in Sec.
66.22, in the same way as depreciation or use allowances for
purchased equipment and buildings. The amount of depreciation
or use allowances for donated equipment and buildings is based
on the property's market value at the time it was donated.
Appraisal of real property - In some cases it will be necessary to establish the market
value of land or a building or the fair rental rate of land or of space in a building. In these
cases, the Federal agency may require the market value or fair rental value be set by an
independent appraiser, and that the value or rate be certified by the grantee. This
requirement will also be imposed by the grantee on subgrantees.

SOURCE AND TYPE OF FUNDS
Cash match (hard) may be applied from the following sources:
1) Funds from States and local units of government that have a binding commitment
of matching funds for programs or projects.
2) Funds from the following:
a) Housing and Community Development Act of 1974, 42 U.S.C 5301, et seq.
(subject to the applicable policies and restrictions of the U.S. Department of
Housing and Urban Development).
b) Appalachian Regional Development Act of 1965, 40 U.S.C. 214.
3) Equitable Sharing Program, 21 U.S.C §881(e) (current guidelines developed by
the DOJ Asset Forfeiture Office apply). Forfeited assets used as match from the
Equitable Sharing Program would be adjudicated by a Federal court.
4) Funds contributed from private sources.
5) Program income and the related interest earned on that program income
generated from projects, provided they are identified and approved by OVW prior
to making an award.
April 2013 Version

Page 41

6) Program income funds earned from seized assets and forfeitures (adjudicated by
a State court, as State law permits).
7) Funds appropriated by Congress for the activities of any agency of a tribal
government or the Bureau of Indian Affairs performing law enforcement functions
on tribal lands.
8) Sources otherwise authorized by law.
When authorized by Federal legislation, Federal funds received from other assistance
agreements may be considered as grantee or subgrantee cash contributions

TIMING OF MATCHING CONTRIBUTIONS
Matching contributions need not be applied at the exact time or in proportion to the
obligation of the Federal funds. However, the full matching share must be obligated by
the end of the period for which the Federal funds have been made available for
obligation under an approved program or project. Time-phased matching may be
required by OVW on awards to nongovernmental recipients.
NOTE: The most common error found during the final financial reconciliation of a grant
at closeout is the failure to properly report matching funds. The full matching share
provided (both cash and in-kind) must be reported on the final Federal Financial Report
(SF 425) submitted at the end of the grant period. If the matching share is not reported,
OVW will assume that the grantee did not meet the required match and if necessary will
initiate collection of a cash match from the grantee.

WAIVER OF MATCH
In accordance with 48 U.S.C. §1469a, OVW, in its discretion, may and does waive any
requirement for matching funds under $200,000 otherwise required by law to be
provided by the certain insular areas. This waiver applies to ALL awards made to
American Samoa, Guam, U.S. Virgin Islands, and Northern Mariana Islands.

STOP PROGRAM MATCH REQUIREMENTS
There is a 25% match requirement imposed on grant funds under the STOP Formula
program. A grant made under this program may not cover more than 75 percent of the
total costs of the project being funded. Grantees must identify the source of the 25
percent non-Federal portion of the project costs and how match funds are used.
Grantees may satisfy the required match with either cash or in-kind services.
Exception: VAWA 2005, as amended, created a new provision eliminating
match in certain circumstances and providing for waivers of match in other
circumstances. Specifically, 42 U.S.C. § 13925 (b)(1) provides:
No matching funds shall be required for any grant or subgrant made under this Act for—
April 2013 Version

Page 42

•

any tribe, Territory, or victim service provider; or

•

any other entity, including a State, that—
o

o

Petitions for a waiver of any match condition imposed by the Attorney
General or the Secretaries of Health and Human Services or Housing and
Urban Development; and
Whose petition for a waiver is determined by the Attorney General or the
Secretaries of Health and Human Services or Housing and Urban
Development to have adequately demonstrated the financial need of the
petitioning entity.

Note: This provision does not relieve the State from providing the full 25 percent
match unless the State requests and receives a waiver. For more information, please
contact your OVW Program Manager or consult OVW’s Web site at
http://www.ovw.usdoj.gov/docs/stop-formula-faq.pdf for Frequently Asked Questions on
STOP Formula Grants.
The following provisions apply to match requirements:
•

A State may use its discretion to require some or all of its subgrantees (except
victim services organizations and Indian Tribal governments) to meet the match
requirement, in whole or in part. OVW encourages States to consider the ability
of subgrantees to meet match requirements when deciding whether and how
much of the match to pass on; however, the State remains responsible to satisfy
the match requirement.

•

Funds or in-kind resources used as match must be directly related to the project
goals and objectives.

April 2013 Version

Page 43

Chapter 5: Program Income
HIGHLIGHTS OF CHAPTER:
Program Income
Accounting for Program Income
Use of Program Income
Examples of Program Income

PROGRAM INCOME
Program income means gross income received by the grantee or subgrantee directly
generated by a grant supported activity, or earned only as a result of the grant
agreement during the grant period. ``During the grant period'' is the time between the
begin date and the end date of the award reflected on the award document and any
award extensions. Program income may only be used for allowable program costs.
Grantees may earn income to defray program costs. Program income includes income
from fees for services performed, from the use or rental of real or personal property
acquired with grant funds, from the sale of commodities or items fabricated under a grant
agreement, and from payments of principal and interest on loans approved to be made
with grant funds. Except as otherwise provided in the Department regulations or the
terms and conditions of the award, program income does not include interest on grant
funds, rebates, credits, discounts, refunds, etc., or interest earned on any of them.

ACCOUNTING FOR PROGRAM INCOME
Grantees and subgrantees must maintain records which adequately identify the source
and application of program income. Program income must be reported on the Federal
Financial Report (SF 425). Costs incident to the generation of program income may be
deducted from the gross income to determine program income provided that these costs
have not been charged to the grant.
Unless provided otherwise in the award terms and conditions or Departmental
regulation, recipients will have no obligation to the Federal Government regarding
program income earned after the end of the project period.
The Federal portion of program income must be accounted for up to the same ratio of
Federal participation as funded in the project or program. For example:
1) A project funded with 100 percent Federal funds must account for and report on
100 percent of the total program income earned. If the total program income
earned was $20,000, the recipient must account for and report the $20,000 as
program income on the Federal Financial Report.
2) A project funded with 75 percent Federal funds and 25 percent non-Federal
funds and the total program income earned by the grant was $100,000, $75,000
April 2013 Version

Page 44

must be accounted for and reported, by the recipient, as program income on the
Federal Financial Report.

USE OF PROGRAM INCOME
Program income must be used for the purposes of and under the conditions applicable
to the award. If the cost is allowable under the Federal grant program, then the cost
would be allowable using program income. Program income earned must be used to pay
for program activities before an organization may request additional funds or
drawdowns.
Unless specifically directed by OVW, program income may be used in accordance with
one of the following methods:
(1) Deduction method - Ordinarily program income shall be deducted from total
allowable costs to determine the net allowable costs. Program income shall be used for
current costs unless the Federal agency authorizes otherwise. Program income which
the grantee did not anticipate at the time of the award shall be used to reduce the
Federal agency and grantee contributions rather than to increase the funds committed to
the project.
(2) Addition - When authorized, program income may be added to the funds committed
to the grant agreement by the Federal agency and the grantee. The program income
shall be used for the purposes and under the conditions of the grant agreement.
(3) Cost sharing or matching - When authorized, program income may be used to meet
the cost sharing or matching requirement of the grant agreement. The amount of the
Federal grant award remains the same.

EXAMPLES OF PROGRAM INCOME


Sale of property and equipment – Proceeds from the sale of property or
equipment acquired under the program. Such transactions must be in
accordance with 28 CFR 66.31 and 66.32 or 28 CFR 70.32 and 70.34.



Royalties – If specifically identified in the grant agreement, income from
royalties and license fees for copyrights, patents, inventions or other works
developed under the program may be treated as program income.



Registration/Tuition Fees – Fees charged for attendance at trainings and
conferences supported by Federal funds may be treated as program income.
These types of program income shall be treated in accordance with
disposition instructions set forth in the project’s terms and conditions.



Membership Fees - When an organization receives membership fees and its
only source of income is Federal grant funds, the membership fees will
generally be considered program income. Where non-member income is
received and used to provide services to members in addition to the federally
funded services, membership income may be considered program income in

April 2013 Version

Page 45

proportion to the amount of Federal and non-Federal funds received.
However, to the extent that membership fees were received by the
organization prior to the receipt of Federal grant funds, or are used to provide
services to members that are separate and distinct from grant-funded
services, the membership fees need not be reported as program income.

April 2013 Version

Page 46

Chapter 6: Adjustments to Awards
HIGHLIGHTS OF CHAPTER:
Budget Changes
Programmatic Changes
Grant Adjustment Notices
Notification
Grant recipients are permitted to make limited changes to their projects; however,
certain changes may require prior approval from OVW. All requests for programmatic
and/or administrative changes must be submitted in a timely manner by the recipient.
Requests for changes by a subrecipient must be submitted to the grantee for approval.
If the revision requested by the subrecipient would result in a change to the grantee’s
approved project and require prior approval from OVW, then the grantee must obtain
prior approval from OVW before approving the subrecipient’s request. All requests for
changes to the approved award shall be carefully reviewed by the applicable authority
for both consistency with this Guide and their contribution to the project goals and
objectives.

BUDGET CHANGES
The budget is the financial expression of a project or program and relates to the
performance for program evaluation purposes. Recipients are required to report
deviations from approved budgets and must request prior approval for the following:








For federal awards that exceed $100,000, cumulative transfers among approved
cost categories in excess of ten percent of the current total approved budget
Transfer of amounts budgeted for indirect costs to absorb increases in direct
costs, or vice versa
Transfer of funds allotted for training allowances (direct payment to trainees) to
other expense categories
Contracting out, subgranting (if authorized by law) or otherwise obtaining the
services of a third party to perform activities which are central to the purposes of
the award. This does not apply to purchase of supplies, material, equipment or
general support services. Example: authorizing use of a subcontractor or other
organization that was not identified in the original approved budget, or
contracting for or transferring of grant-supported efforts
Revisions which involve specific costs for which prior written approval is required
under the applicable OMB cost principle

PROGRAMMATIC CHANGES
Recipients may make limited program changes to the approved project however certain
post-award changes require prior approval by OVW. Prior approval is required for the
following:

April 2013 Version

Page 47






Change in the scope or objective of the project or program (even if there is no
associated budget revision)
Change in key personnel specified in the application or grant agreement
The absence for more than three months or a 25 percent reduction in time
devoted to the project by the approved project director or principal investigator
Changes to the project and budget period

GRANT ADJUSTMENT NOTICES
A Grant Adjustment Notice (GAN) is used to document any programmatic,
administrative, or financial change, modification, adjustment, or correction associated
with a grant award. Recipients must submit their requests through the GAN module in
the Grants Management System (GMS). For further assistance, visit the GMS Training
Web site: http://www.ojp.gov/gmscbt.
Grant recipients can initiate a GAN for the following situations:
1) Budget Modifications – Budget revisions should be submitted in the same budget
format required in the original application, reflect the entire project budget (not
just the changes), and be accompanied by a narrative justification explaining the
proposed revisions.
2) Change of Grantee’s Authorized Signing Official and/or Official’s Contact
Information - Changes to the person who is responsible for authorizing and
signing official documents, (such as award documents, Progress Reports,
Standard Form 424 documents, etc.). These changes include name, address,
phone number, e-mail address, FAX number, cell phone number, title, etc.
3) Change of Grantee’s Contact Name or Key Staff and/or Contact Information Changes to the information for main contacts or key staff. These changes
specifically include name, address, phone number, e-mail address, FAX number,
cell phone number, title, etc.
4) Changes to the Scope of the Grant - Changes in scope, duration, activities, or
other significant areas. These changes specifically include:
a) Altering programmatic activities;
b) Affecting the purpose of the project;
c) Changing the project site;
d) Changes to the organization with primary responsibility for implementation of
the grant, contracting out, sub-granting, (if authorized by law) or otherwise
obtaining the services of a third party to perform activities which are central to
the purpose of the award; and
e) Changes in scopes that affect a grantee’s budget, which must follow the
budget modifications GAN procedures.
5) Changes to the project period - Change to the grant or liquidation period. A
grantee may request a no cost extension within the last 90 days of the project
period but no later than 30 days prior to the award end date. The request for an
extension should be no more than 12 months beyond the original end date. A
request for extension beyond the 12 month end date requires justification of
extraordinary circumstances.
April 2013 Version

Page 48

6) Mailing Address Change - Change to the organization’s mailing address
7) Organization Name Change - Change to the organization’s name.
8) Program Office Approvals - This type of GAN is used for any change,
adjustment, modification, correction, or approval not covered under any of the
previously listed types of adjustments. Examples of specific activities that
requires a Grant Adjustment Notice:
a) Compensation for individual consultant services in excess of $650 per 8-hour
day, or $81.25 per hour;
b) Reports, products, publications, implementation plans, etc; and
c) “Costs Allowable with Approval of Awarding Agency” identified in 2 CFR 220,
225 and 230.
Grant recipients will not be allowed to make adjustments to Grant Manager Assignment
and Program Office approval. Grant recipients will not have access to remove any
Special Conditions. All Special Conditions must be removed by the Grant Manager or
the Grants Financial Management Division.
For general information concerning the online processing of GANs, GMS staff will be
available by e-mail at OVW.GMSSupport@usdoj.gov or call 866-655-4482.

NOTIFICATION
Recipients must give prompt notification through the GAN module in GMS to OVW of
events or proposed changes which may require an adjustment/notification. In requesting
an adjustment, the recipient must set forth the reasons and basis for the proposed
change and any other data deemed helpful for OVW to review.

April 2013 Version

Page 49

Chapter 7: Property and Equipment
HIGHLIGHTS OF CHAPTER:
Acquisition of Property and Equipment
Loss, Damage, or Theft of Equipment
Property Standards
Insurance Coverage
Real Property
Equipment
Supplies and Other Expendable Property
Intangible Property

ACQUISITION OF PROPERTY AND EQUIPMENT
Recipients and subrecipients are required to be prudent in the acquisition and
management of property with Federal funds. Expenditure of funds for the acquisition of
new property or equipment when suitable property required for the successful execution
of projects is already available within the recipient or subrecipient organization will be
considered an unnecessary expenditure.

LOSS, DAMAGE, OR THEFT OF EQUIPMENT
Recipients and subrecipients are responsible for replacing or repairing property which is
willfully or negligently lost, stolen, damaged, or destroyed. Any loss, damage, or theft of
the property must be investigated, and fully documented, and made part of the official
project records.

PROPERTY STANDARDS
Property standards found in 28 CFR Parts 66 and 70 govern the management and
disposition of property obtained for projects supported by a Federal award. OVW
requires recipients to observe these standards and will not impose additional
requirements unless required by a Federal statute. Recipients and subrecipients may
use their own property management standards and procedures provided their standards
are at least as stringent as the Federal requirements.

INSURANCE COVERAGE
Recipients and subrecipients must, at a minimum, provide insurance coverage for
equipment obtained with Federal funds equivalent to that coverage of property owned by
the recipient. Insurance for Federally-owned property is not required unless stated in the
terms and conditions of the award.
April 2013 Version

Page 50

REAL PROPERTY
Real property means land, including land improvements, buildings, structures and
appurtenances thereto, but excludes movable machinery and equipment. Generally
OVW programs do not permit the purchase of real property with grant funds.

EQUIPMENT
Equipment means tangible, nonexpendable, personal property having a useful life of
more than one year and an acquisition cost of $5,000 or more per unit. A grantee should
use its own definition of equipment provided that such definition would at least include all
equipment defined above.
Title – Title to equipment acquired by a recipient or subrecipient with Federal funds vests
with the recipient subject to the limitations outlined in 28 CFR Parts 66 and 70.
Use - States will use, manage, and dispose of equipment acquired under a grant by the
State in accordance with State laws and procedures. Other grantees and subgrantees
are required to comply with the following guidelines:
1) Equipment shall be used by the grantee or subgrantee in the program or project
for which it was acquired as long as needed, whether or not the project or
program continues to be supported by Federal funds. When no longer needed for
the original program or project, the equipment may be used in other activities
currently or previously supported by a Federal agency.
2) The grantee or subgrantee shall also make equipment available for use on other
projects or programs currently or previously supported by the Federal
Government, providing such use will not interfere with the work on the project or
program for which it was originally acquired. First preference for other use shall
be given to other programs or projects supported by OVW. User fees should be
considered if appropriate and treated as program income.
3) The grantee or subgrantee must not use equipment acquired with grant funds to
provide services for a fee to compete unfairly with private companies that provide
equivalent services, unless specifically permitted or contemplated by Federal
statute.
4) When acquiring replacement equipment, the grantee or subgrantee may use the
equipment to be replaced as a trade-in or sell the property and use the proceeds
to offset the cost of the replacement property, subject to the approval of OVW.
Management requirements - Procedures for managing equipment (including
replacement equipment), whether acquired in whole or in part with grant funds, until
disposition takes place will, as a minimum, meet the following requirements:
1) Property records must be maintained that include a description of the property, a
serial number or other identification number, the source of property, who holds
title, the acquisition date, acquisition cost of the property, percentage of Federal
participation in the cost of the property, the location, unit acquisition cost, use
and condition of the property, and any ultimate disposition data including the date
of disposal and sale price of the property.

April 2013 Version

Page 51

2) A physical inventory of the property must be taken and the results reconciled with
the property records at least once every two years.
3) A control system must be developed to ensure adequate safeguards to prevent
loss, damage, or theft of the property. Any loss, damage, or theft shall be
investigated.
4) Adequate maintenance procedures must be developed to keep the property in
good condition.
5) If the grantee or subgrantee is authorized or required to sell the property, proper
sales procedures must be established to ensure the highest possible return.
Disposition - When original or replacement equipment acquired under a grant or
subgrant is no longer needed for the original project or program or for other activities
currently or previously supported by a Federal agency, disposition of the equipment will
be made as follows:
1) Items of equipment with a current per-unit fair market value of less than $5,000
may be retained, sold or otherwise disposed of with no further obligation to OVW.
2) Items of equipment with a current per unit fair market value in excess of $5,000
may be retained or sold and OVW shall have a right to an amount calculated by
multiplying the current market value or proceeds from sale by OVW's share of the
equipment.
3) In cases where a grantee or subgrantee fails to take appropriate disposition
actions, OVW may direct the grantee or subgrantee to take excess and
disposition actions.
Right to transfer title - OVW reserves the right to transfer title to the Federal Government
or a third part named by OVW when such a third party is otherwise eligible under
existing statutes. Such transfers shall be subject to the following standards:
1) The property shall be identified in the grant or otherwise made known to the
grantee in writing.
2) OVW shall issue disposition instructions within 120 calendar days after the end of
the Federal support of the project for which it was acquired. If the OVW fails to
issue disposition instructions within the 120 calendar-day period the grantee shall
follow the normal disposition guidelines.
3) When title to equipment is transferred, the grantee shall be paid an amount
calculated by applying the percentage of participation in the purchase to the
current fair market value of the property.

SUPPLIES AND OTHER EXPENDABLE PROPERTY
Supplies means all tangible personal property other than ``equipment'' as defined
above.
Title – The title to supplies and other expendable property vests in the recipient upon
acquisition.
Use – Recipients must not use supplies acquired with Federal funds to provide services
to non-Federal outside organizations for a fee that is less than private companies charge
April 2013 Version

Page 52

for equivalent services, unless specifically authorized by Federal statute as long as the
Federal government retains an interest in the supplies.
Disposition - If there is a residual inventory of unused supplies exceeding $5,000 in total
aggregate fair market value upon termination or completion of the award, and if the
supplies are not needed for any other federally sponsored programs or projects, the
grantee or subgrantee may retain the supplies for use on non-Federal sponsored
activities or sell them, but must, in either case, compensate OVW for its share.

INTANGIBLE PROPERTY
Intangible property and debt instruments means, but is not limited to, trademarks,
copyrights, patents and patent applications and such property as loans, notes and other
debt instruments, lease agreements, stock and other instruments of property ownership,
whether considered tangible or intangible.
Recipients may copyright work that is subject to copyright and was developed, or for
which ownership was purchased, under an award. OVW reserves a royalty-free,
nonexclusive, and irrevocable license to reproduce, publish or otherwise use, and to
authorize others to use, for Federal Government purposes: the copyright in any work
developed under a grant, subgrant, or contract under a grant or subgrant; and any rights
of copyright to which a grantee, subgrantee or a contractor purchases ownership with
grant support. Recipients are subject to the applicable regulations governing patents
and inventions.
Additionally, in response to a Freedom of Information Act (FOIA) request for research
data relating to published research findings produced under an award that were used by
OVW in developing an agency action that has the force and effect of law, OVW shall
request and the recipient shall provide within a reasonable amount of time, the research
data so that it can be made public through the procedures established under FOIA.

April 2013 Version

Page 53

Chapter 8: Allowable Costs
HIGHLIGHTS OF CHAPTER:
Allowability of Costs
Reasonable Costs
Allocable Costs
Composition of Costs
Highlighted Items of Cost

ALLOWABILITY OF COSTS
There are several factors affecting allowability of costs. To be allowable under Federal
awards, costs must meet the following general criteria:
1) Be necessary and reasonable for proper and efficient performance and
administration of Federal awards and the specific grant program under which an
award has been made.
2) Be allocable to Federal awards under the applicable provisions of 2 CFR Parts
220, 225 or 230.
3) Be authorized or not prohibited under State or local laws or regulations.
4) Conform to any limitations or exclusions set forth in the applicable OMB cost
principles, Federal laws, terms and conditions of the Federal award, or other
governing regulations as to types or amounts of cost items.
5) Be consistent with policies, regulations, and procedures that apply uniformly to
both Federal awards and other activities of the recipient organization.
6) Be accorded consistent treatment. A cost may not be assigned to a Federal
award as a direct cost if any other cost incurred for the same purpose in like
circumstances has been allocated to the Federal award as an indirect cost.
7) Except as otherwise provided, be determined in accordance with generally
accepted accounting principles.
8) Not be included as a cost or used to meet cost sharing or matching
requirements of any other Federal award in either the current or a prior period,
except as specifically provided by Federal law or regulation.
9) Be the net of all applicable credits.
10) Be adequately documented.

REASONABLE COSTS
A cost is reasonable if, in its nature and amount, it does not exceed that which would be
incurred by a prudent person under the circumstances prevailing at the time the decision
was made to incur the cost. The question of reasonableness is particularly important
when organizations are predominately federally-funded. In determining reasonableness
of a given cost, consideration shall be given to:
1) Whether the cost is of a type generally recognized as ordinary and necessary for the
operation of the organization or the performance of the Federal award.
April 2013 Version

Page 54

2) The restraints or requirements imposed by such factors as: Sound business
practices; arm's-length bargaining; Federal, State and other laws and regulations;
and, terms and conditions of the Federal award.
3) Market prices for comparable goods or services.
4) Whether the individuals concerned acted with prudence in the circumstances
considering their responsibilities to the organization, its employees, the public at
large, and the Federal Government.
5) Significant deviations from the established practices of the organization which may
unjustifiably increase the Federal award's cost.

ALLOCABLE COSTS
1) A cost is allocable to a particular cost objective if the goods or services involved are
chargeable or assignable to such cost objective in accordance with relative benefits
received.
2) All activities which benefit from the organization’s indirect cost, including
unallowable activities and services donated by third parties, will receive an
appropriate allocation of indirect costs.
3) Any cost allocable to a particular Federal award or cost objective may not be
charged to other Federal awards to overcome fund deficiencies, to avoid restrictions
imposed by law or terms of the Federal awards, or for other reasons.
4) Where an accumulation of indirect costs will ultimately result in charges to a Federal
award, a cost allocation plan will be required.

COMPOSITION OF COST
The total cost of Federal awards is comprised of the allowable direct cost of the
program, plus its allocable portion of allowable indirect costs, less applicable credits.
There is no universal rule for classifying certain costs as either direct or indirect under
every accounting system. A cost may be direct with respect to some specific service or
function, but indirect with respect to the Federal award or other final cost objective.
Therefore, it is essential that each item of cost be treated consistently in like
circumstances either as a direct or an indirect cost. Guidelines for determining direct and
indirect costs charged to Federal awards are provided in the applicable cost principles.
Direct costs are those that can be identified specifically with a particular final cost
objective. Typical direct costs chargeable to Federal awards are:





Compensation of employees for the time devoted and identified specifically to the
performance of those awards.
Cost of materials acquired, consumed, or expended specifically for the purpose
of those awards.
Equipment and other approved capital expenditures.
Travel expenses incurred specifically to carry out the award.

Any direct cost of a minor amount may be treated as an indirect cost for reasons of
practicality where such accounting treatment for that item of cost is consistently applied
to all cost objectives.
April 2013 Version

Page 55

HIGHLIGHTED ITEMS OF COSTS
The cost principles establish principles and standards for determining costs of grants,
contracts and other agreements. Failure to mention a particular item of cost is not
intended to imply that it is unallowable. Rather, determination as to the allowability in
each case should be based on the treatment or principles provided for similar or related
items of cost.
Personnel
Compensation for personnel services are allowable to the extent that they are
reasonable, conform to the organization’s established policies, and are supported by
sufficient documentation. Charges made to Federal awards for personal services
(including, but not limited to salaries, wages, and fringe benefits), whether treated as
direct or indirect costs, will be based on payrolls documented in accordance with the
generally accepted practice of the organization and be approved by a responsible
official(s) of the organization.
Charges to OVW grants for compensation of employees of recipient organizations are
limited to 110 percent of the maximum salary payable to a member of the Federal
Government’s Senior Executive Service at an agency with a certified SES Performance
Appraisal System for that year. This information can be found on the Office of Personnel
Management website (www.opm.gov).
When recipient employees work solely on a specific grant award, no other
documentation is required. However, after-the-fact certifications that the employee is
working 100 percent of their time on the grant award must be prepared no less
frequently than every 6 months, and must be signed by the employee and supervisory
official having firsthand knowledge of the work performed.
Where salaries apply to the execution of two or more grant programs, cost activities,
project periods, and/or overlapping periods, proration of costs to each activity must be
made based on time and/or effort reports. These reports should: reflect an after-the-fact
distribution of the actual activity of each employee; account for the total activity of each
employee; be prepared at least monthly; coincide with one or more pay periods; and be
signed by the employee. These reports should also be reviewed and approved on a
regular basis by a supervisory official having first-hand knowledge of the work
performed. The approving official should document the review and approval by signing
or initialing each employee’s time and/or effort report. In cases where two or more grants
constitute one identified activity or program, salary charges to one grant may be
allowable after written permission is obtained from OVW.
Overtime payments are allowable only to the extent that payment for such services is in
accordance with the policies of the organization and have the approval of OVW. The
overtime premium should be prorated among the jobs and not be charged exclusively to
the Federal award.
Charges for time of employees assigned to assistance programs may be reimbursed to
the extent they are directly and exclusively related to the award or proper for inclusion in
the indirect cost base. In no case is dual compensation allowable.
April 2013 Version

Page 56

Fringe Benefits
Fringe Benefits, both in the form of regular compensation paid to employees (ex.
Vacation or sick leave) and in the form of employer contributions or expenses (ex. Social
Security, employee insurance, or worker’s compensation), are allowable costs provided
such benefits are in accordance with established written organizational policies.
Travel
Travel costs are the expenses for transportation, lodging, subsistence and related items
incurred by employees who are in travel status on official business. These costs are
considered reasonable and allowable to the extent that the travel costs do not exceed
charges normally allowed by the organization in its regular operations as the result of the
organization’s written travel policy. OVW reserves the right to determine the
reasonableness of an organization’s policies. If a recipient does not have a written travel
policy, the recipient must abide by the Federal travel regulations. The current Federal
travel policy and per diem rate information is available at the GSA Web site
http://www.gsa.gov.
Consultants/Contracts
Costs of professional and consultant services rendered by persons who are members of
a particular profession or possess a special skill, and are not officers or employees of
the organization, are allowable subject to the limitations outlined in 2 CFR Parts 220,
225 and 230. Additionally, consultant rates in excess of $650/day or $81.25/hour require
prior approval by OVW.
Meetings and conferences
The costs of meetings and conferences, the primary purpose of which is the
dissemination of technical information, are allowable. This includes cost of
transportation, rental of facilities, speakers’ fees, and other items incidental to such
meetings and conferences. For guidance on conference costs, including cost
limitations and thresholds, refer to Chapter 9: Conference Cost Guidelines.
For OVW-funded contracts for events that include 30 or more participants (both Federal
and non-Federal), lodging costs for any number of attendees requiring lodging must not
exceed the maximum allowance of up to 25 percent greater than the applicable locality
lodging portion of the Federal per diem rate. The Federal rates are found at
http://www.gsa.gov/portal/category/21287.

1)

Refreshments - Refreshments include light food and drink served during break time,
such as coffee, tea, milk, juice, soft drinks, donuts, bagels, fruit, pretzels, cookies,
chips, or muffins. Refreshments are generally not allowed. Refreshments will only
be considered under unique and extenuating circumstances of the conference and
require significant justification to be considered. The cost of these items, plus any
hotel service costs, cannot exceed 23 percent of the locality meals and incidental

April 2013 Version

Page 57

expenses (M&IE) rate per attendee per day. For example, if the M&IE rate for a
particular location is $54 per person per day, then the total refreshments costs
cannot exceed $12.42 ($54 x 23%) per attendee per day.
2) Meals - OVW funding should not be used to purchase food and/or beverages for any
meeting, conference, training, or other event. A rare exception may be made for
working meals at a conference that are necessary to accomplish official business
and enhance the cost effectiveness of the conference. If a meal is approved by
OVW, the cost of any meal provided, plus any hotel service costs (e.g. labor costs for
room setup), must not exceed 150 percent of the General Services Administration
(GSA) Meals and Incidental Expenses (M&IE) rate for that meal in that locality per
attendee. For example, if lunch will be provided in a locality with a $49/day M&IE
rate, the lunch rate will be $13. Therefore, the cost of the lunch provided at the
conference cannot exceed $19.50 ($13 x 150%) per attendee.
All conference attendees must ensure that the provided meal is deducted from their
claimed M&IE; in this example, the recipient would deduct $13 from the amount of
M&IE claimed for the lunch provided.
Publication and Printing
These costs include the costs of printing (including the processes of composition, platemaking, press work, binding, and the end products produced by such processes),
distribution, promotion, mailing, and general handling. Publication costs also include
page charges in professional publications.
Printing shall be construed to include and apply to the process of composition,
platemaking, presswork, binding, and microfilm; the equipment, as classified in the
tables in Title II of the Government Printing and Binding Regulations, published by the
Joint Committee on Printing, Congress of the United States, and as used in such
processes; or the end items produced by such processes and equipment. Pursuant to
the Government Printing and Binding Regulations, no project may be awarded primarily
or substantially for the purpose of having material printed for the awarding agency. The
Government Printing and Binding Regulations allow:
1. Issuance. The issuance of a project for the support of non-Government
publications, provided such projects were issued pursuant to an authorization of
law, and were not made primarily or substantially for the purpose of having
material printed for the awarding agency.
2. Publications by Recipients/Subrecipients. The publication of findings by
recipients/subrecipients within the terms of their project provided such publication
is not primarily or substantially for the purpose of having such findings printed for
the awarding agency.
Duplication
A requirement for a recipient/subrecipient to duplicate less than 5,000 units of only one
page, or less than 25,000 units in the aggregate of multiple pages, of its findings for the
awarding agency will not be deemed to be printing primarily or substantially for the
awarding agency (e.g., 5,000 copies of 5 pages, etc). For the purpose of this paragraph,
such pages may not exceed a maximum image size of 10¾ by 14¼ inches.
April 2013 Version

Page 58

Production
A requirement for a recipient/subrecipient to produce less than 250 duplicates from
original microfilm will not be deemed to be printing primarily or substantially for the
awarding agency. Microfilm is defined as one roll of microfilm 100 feet in length or one
microfiche.
Publication
Publication shall be construed as the initiation of the procurement of writing, editing,
preparation
of
related
illustration
material,
including
videos,
from
recipients/subrecipients,
or
the
internal
printing
requirements
of
the
recipient/subrecipient necessary for compliance with the terms of the project. However,
individuals are authorized to make or have made by any means available to them,
without regard to the copyright of the journal and without royalty, a single copy of any
such article for their own use.
Project Directors are encouraged to make the results and accomplishments of their
activities available to the public. A recipient/subrecipient who publicizes project activities
and results shall adhere terms and conditions of the award as well as the following:
1. Responsibility for the direction of the project activity should not be ascribed to
OVW. The publication shall include the following statement: The opinions,
findings, and conclusions or recommendations expressed in this
publication/program/exhibition are those of the author(s) and do not necessarily
reflect the views of the Department of Justice or the Office on Violence Against
Women.” The receipt of OVW funding does not constitute official recognition or
endorsement of any project. A separate application for Official Recognition may
be filed with OVW.
2. All materials publicizing or resulting from award activities shall contain an
acknowledgement of OVW assistance. An acknowledgement of support shall be
made through use of the following or comparable footnote: “This project was
supported by Award No. _______ awarded by the Office on Violence Against
Women.”
3. A recipient/subrecipient is expected to publish or otherwise make widely
available to the public, as requested by OVW, the results of work conducted or
produced under an award.
4. All publication and distribution agreements with a publisher shall include
provisions giving the Federal Government a royalty-free, nonexclusive, and
irrevocable license to reproduce, publish, or otherwise use and to authorize
others to use the publication for Federal Government purposes
5. Unless otherwise specified in the award, the recipient/subrecipient may copyright
any books, publications, films, or other copyrightable material developed or
purchased as a result of award activities. Copyrighted material shall be subject to
the same provisions of the Federal Government.
The recipient/subrecipient shall submit a publication and distribution plan to OVW before
materials developed under an award are commercially published or distributed. The
plan shall include a description of the materials, the rationale for commercial publication
and distribution, the criteria to be used in the selection of a publisher, and, to assure
reasonable competition, the identification of firms that will be approached. Prior
April 2013 Version

Page 59

approval of this plan is required for publishing project activities and results when Federal
funds are used to pay for the publication.
Rental/Space Costs
Rental costs are generally allowable costs under OVW programs. Applicants should list
square footage and cost per square foot in the budget. The amount must be based on
the space that will be allocated to implement the OVW project, not the costs of the entire
rental space. Rental costs are not allowable for property owned by the applicant or if the
applicant has a financial interest in the property. In this case only the costs of ownership,
including maintenance costs, insurance, depreciation, utilities, etc, are allowable costs.
The applicant must indicate in the budget narrative whether or not they own the space
that will be rented.
Indirect Costs
Indirect costs are those costs incurred for a common or joint purpose benefiting more
than one cost objective, and not readily assignable to the cost objectives specifically
benefitted, without effort disproportionate to the results achieved. Indirect cost pools
should be distributed to benefitted cost objectives on bases that will produce an
equitable result in consideration of relative benefits derived. Direct costs of minor
amounts may be treated as indirect costs. A cost may not be allocated to an award as
an indirect cost if any other cost incurred for the same purpose, in like circumstances,
has been assigned to an award as a direct cost. Unless specifically prohibited in the
program guidance for an OVW program, indirect costs are generally allowable costs.
Please refer to Chapter 18 for additional information on Indirect Costs.

April 2013 Version

Page 60

Chapter 9: Conference Costs Guidelines
HIGHLIGHTS OF CHAPTER:
Location
Conference Planning Costs
Meeting and Audio Visual Equipment
Food and Beverage Costs
Other Conference Cost Items
Indirect Costs
Approval Requirements
Conference Reporting
This chapter provides guidelines and policies on conference planning, minimization of
costs, and conference cost approval and reporting requirements. These guidelines have
been established to assist OVW grant and cooperative agreement award recipients in
the planning of meetings and conferences. These guidelines are intended to help
minimize the cost of conferences that are funded with OVW funds. Included in these
guidelines is information that will assist recipients in planning a conference and establish
limits on the allowable costs at conferences. Also, we have provided information on the
DOJ approval process for DOJ sponsored meetings and conferences as well as on the
conference cost reporting that takes place after a conference has been held.
The policy applies to all OVW award recipients, including recipients of grants,
cooperative agreements, and contracts. All award recipients are subject to monitoring
and should maintain all necessary documentation to support any conference costs or
food and beverage expenses. Recipients are encouraged to identify alternative training
methods (e.g. webinars, teleconferences, etc.), acquire lower cost locations and venues,
and avoid the appearance of extravagant spending. However, only recipients of
cooperative agreements and contracts need to obtain prior approval and report on their
conferences, meetings, and events. While grant recipients are not specifically required
to obtain prior approval and report on their conferences, meetings and events, they are
still responsible for following the guidelines contained herein.

LOCATION
Minimizing costs must be the primary goal of a grantee or cooperative agreement
recipient (or subcontractor) when determining the city and facility in which to hold a
conference. Conference planners must compare multiple facilities in multiple locations
unless there is an overriding operational reason to hold a conference in a specific
location. Recipients must make every effort to use no-cost facilities (including available
government facilities) to the extent practicable. Special care should be taken when
considering holding a conference in a location or facility that may raise appearance
issues (such as a resort location), and these should only be used when they are the
most cost-effective option (such as when the majority of attendees live in that location).
To ensure that the most cost effective location is selected, recipients should obtain
several estimates before making a decision. A minimum of three estimates is required.
April 2013 Version

Page 61

CONFERENCE PLANNING COSTS
Conference planning requires fiscal prudence and all recipients must review conference
planning costs and eliminate all costs that are not absolutely critical or that exceed
reasonable and necessary levels.
Cooperative agreement recipients are required to track any time and activity spent on
planning conferences separate from time and activity spent on substantive matters.
Cooperative agreement recipients must include this information in the required
conference reporting. Conference planning has been divided into two categories,
logistical and programmatic.
Logistical planning includes activities such as recommending venues, advertising,
setting up audio-visual equipment, securing hotel rooms, and other non-programmatic
functions. The cost allowed for logistical conference planning (regardless of whether the
recipient is planning in-house or is contracting with an outside conference planner) is
limited to $50 for each attendee, not to exceed a cumulative total of $8,750. For
example, if the number of attendees at a conference is 100, the cost allowed for a
logistical planner is $5,000 ($50 X 100 attendees). Recipients must include the cost of
trainers, instructors, presenters and facilitators as well as all other attendees when
estimating the cost for logistical planning. Indirect cost rates must be applied to
conference planning costs in accordance with negotiated agreements as well as the
DOJ policy, and must be included when estimating the cost of logistical planning. If the
recipient expects that the conference planning costs will not exceed these limitations, no
further justification is required. If the recipient expects to exceed these limitations, the
recipient must justify the costs in writing and the Office on Violence Against Women
must approve those costs before the recipient can proceed with the logistical planning.
Programmatic planning includes developing conference agendas, content, and written
materials. The cost allowed for programmatic conference planning (regardless of
whether the recipient is planning in-house or is contracting with an outside programmatic
conference planner) is limited to $200 for each attendee, not to exceed a cumulative
cost total of $35,000. For example, if the number of attendees at the conference is 100,
the cost allowed for a programmatic planner is $20,000 ($200 X 100 attendees).
Recipients must include the cost of trainers, instructors, presenters and facilitators as
well as all other attendees when estimating the cost for programmatic planning. Indirect
cost rates must be applied to conference planning costs in accordance with negotiated
agreements as well as the DOJ policy, and must be included when calculating the
planning thresholds. If the recipient expects that the conference planning costs will not
exceed these limitations, no further justification is required. If the recipient expects to
exceed these limitations, the recipient must justify the costs in writing and the Office on
Violence Against Women must approve those costs before the recipient can proceed
with the logistical planning.

April 2013 Version

Page 62

MEETING SPACE AND AUDIO VISUAL EQUIPMENT
The cost of meeting space and audio visual (AV) equipment rental must be limited to
$25 per day per attendee, not to exceed a total of $20,000 for the conference. For
example, if there are 50 people meeting for a 2-day conference, the cost for meeting
space and AV combined cannot exceed $2,500 (50 attendees x $25 x 2 days). Indirect
cost rates must be applied to conference space and audio-visual equipment costs in
accordance with negotiated agreements, and must be included when calculating this
cost estimate. Additional justification is necessary if the threshold is exceeded. This
may lead to a considerable increase in the time it takes to receive approval.

FOOD AND BEVERAGE COSTS
OVW funding should not be used to purchase food and/or beverages for any meeting,
conference, training, or other event. A rare exception may be made for working meals at
a conference that are necessary to accomplishing official business and enhancing the
cost effectiveness of the conference. Consideration will be given if one of the following
applies:






The location of the event is not in close proximity to food establishments. Note
that it should be a priority to try to secure a location near reasonably priced and
accessible commercial food establishments. (Additional justification must be
provided for using the selected location.);
If not serving food will significantly lengthen the day or necessitate extending the
meeting to achieve meeting outcomes;
If a special presentation at a conference requires a plenary address where there
is no other time for food to be attained; or
Other extenuating circumstances which necessitate the provision of food.

While meals may at times be permissible, OVW funds should not be used to provide
food and/or beverages at any other time of day (i.e. as part of a refreshment break)
without specific prior approval. Refreshment breaks will only be considered where there
are unique and extenuating circumstances and require significant justification.
Furthermore, if a meal is approved by OVW, the cost of any individual meal, plus taxes
and any hotel service costs (e.g., labor cost for room setup), must not exceed 150
percent of the General Services Administration (GSA) Meals and Incidental Expenses
(M&IE) rate for that meal in that locality per attendee. For example, if a locality has an
M&IE total rate of $46 and the rate for lunch is $11, the actual cost of the lunch per
person can be $16.50 ($11 x 150%). OVW strongly encourages costs to stay at or
below 100% of the applicable per diem rate for any meal provided, including any service
costs. The current GSA M&IE rate breakdown by meal and by locality can be found at
http://www.gsa.gov/portal/content/101518. Note that the above restrictions do not
prevent the direct payment of per diem amounts to individuals in a travel status under
their organization’s travel policy; however, all conference attendees must ensure that the
April 2013 Version

Page 63

provided meal is deducted from their claimed M&IE; in this example, the recipient would
deduct $11 from the amount of M&IE claimed for the lunch provided.

OTHER CONFERENCE COST ITEMS
Trinkets (items such as hats, mugs, portfolios, t-shirts, coins, etc., regardless of whether
they include the conference name or logo) cannot be purchased with OVW grant funds.
Basic supplies that are necessary for use during the conference (e.g., pens, paper,
name tags) may be purchased.
OVW grant funds cannot be used for costs of entertainment, including amusement,
diversion, social activities and any costs directly associated with such costs (such as
tickets to shows or sports events, meals, lodging, rentals, transportation, and gratuities).

INDIRECT COSTS
Indirect costs are applicable to conference costs if your organization has a federally
approved Indirect Cost Rate. Cooperative agreement recipients must identify indirect
costs on the Conference Approval Request Form and Conference Reporting Form.
Organizations must apply their Indirect Cost Rates to conference costs in accordance
with the agreement as well as the DOJ policy and these costs must be included as part
of the total cost of a conference.
Organizations that use the Modified Total Direct Cost distribution method must comply
with the following restrictions:




Subcontract/Subaward for Educational Institutions and Non-Profit
Organization: Indirect costs can only be applied to the first $25,000 of any
subcontract or subaward under the agreement. This limitation must be
applied to all conference-related subcontracts, including those with hotels and
travel agents.
Participant Support Costs for Non-Profit Organizations: Participant support
costs are direct costs for items such as stipends or subsistence allowances,
travel allowances, and registration fees paid to or on behalf of participants or
trainees (but not employees). Recipients may not, therefore, apply indirect
cost rates to participant support costs such as lodging, meals and incidental
expenses, local transportation, and airfare (common carrier transportation).
This applies to the entirety of any subcontracts for the lodging and travel of
the participants of a conference.

APPROVAL REQUIREMENTS
Cooperative agreement recipients must complete and submit the “DOJ-Sponsored
Conference Request and
Report Form” to their OVW program specialist and
OVW.ConferenceReport@usdoj.gov for review and approval prior to entering into a
contract for any meeting, conference, training, or other event (with the exception of
logistical or programmatic planning contracts that meet the established cost threshold).
The form can be found at http://www.ovw.usdoj.gov/receive-grant.html . Completed
April 2013 Version

Page 64

forms should be submitted to the OVW in advance of the anticipated conference or
event date within the following time frames:



90 Days in advance: Total cost of a conference is less than $100,000 and does
not exceed any of the costs thresholds (inclusive of direct and indirect costs); or
120 Days in advance: Total costs of a conference is $100,000 or above or any of
the cost thresholds will be exceeded.

CONFERENCE REPORTING
All cooperative agreement and contract recipients must submit reports on conferences
with total costs that exceed $20,000 or for any conference at which more than 50% of
the attendees were Department of Justice employees. The report must be submitted
within 45 days of the end of the event. The reporting form is on the same form as the
conference request. After the actual cost amounts have been entered, please provide
justifications where indicated. The completed report form is to be submitted to your
program specialist and the OVW.ConferenceReport@usdoj.gov email address
(previously submitted through the Conference Reporting Module in GMS). If you
submitted a conference request form with estimated costs of more than $20,000 but the
actual costs were under $20,000, no report is needed but you will need to email your
program specialist and OVW.ConferenceReport@usdoj stating what the actual cost was.
If you have additional questions about any part of the conference request and reporting
process, please contact your program specialist for guidance.

April 2013 Version

Page 65

Chapter 10: Subawards
Supported Effort

of

Discretionary

Project-

None of the principal activities of a project may be funded to another organization
without specific prior approval from OVW. Where the intention to enter into an
agreement for principle activities is known at the time of application, the approval may be
considered given, if these activities are funded as proposed.
All such arrangements must be formalized in a contract/memorandum of understanding
(MOU) or other written agreement between the parties involved. The contract, MOU or
agreement must, at a minimum, include:
1)
2)
3)
4)
5)
6)
7)

Activities to be performed;
Time schedule;
Project policies;
Flow-through requirements that are applicable to the subrecipient;
Other policies and procedures to be followed;
Dollar limitation of the agreement;
Signatures of authorized representatives from all parties entering into the agreement;
and
8) Cost principles to be used in determining allowable costs.
Many OVW programs require applicant/grantee organizations to collaborate with MOU
partners on their projects. In cases where the agreement reflects a true MOU
relationship and not a contract for the procurement of goods or services, then solesource justification and approval is not required for agreements that exceed $100,000.
The contract, MOU or other written agreement should not affect the primary recipient’s
overall responsibility for the duration of the project and accountability to OVW. The
primary recipient is responsible for monitoring the subrecipient and ascertaining that all
fiscal and programmatic responsibilities are fulfilled.

April 2013 Version

Page 66

Chapter 11: Procurement
HIGHLIGHTS OF CHAPTER:
Procurement Standards
Codes of Conduct
Competition
Procurement Procedures
Cost and Price Analysis
Procurement Records
Contract Administration
Contract Provisions

PROCUREMENT STANDARDS
The procurement standards outlined in 28 CFR 66.36 and 28 CFR 70.40-70.48 set forth
procedures and guidelines to be used by recipients in the procurement of supplies or
other expendable property, equipment, real property and other services with Federal
funds. These standards are intended to ensure that materials and services are obtained
in an effective manner and in compliance with provisions of applicable Federal statues
and executive orders. No additional procurement standards will be imposed by OVW
unless specifically required by Federal statute, executive order or approved by OMB.
When procuring property or services under a grant, recipients shall follow the same
policies and procedures used for procurement with their non-Federal funds provided that
the procurement complies with applicable laws and the standards set in 28 CFR 66.36
and 70.44.

CODES OF CONDUCT
Recipients must maintain written standards for code of conduct covering the
performance of employees engaged in the review, award and administration of
contracts. No employee, officer or agent shall participate in the selection, award or
administration of a contract supported by Federal funds if a real or apparent conflict of
interest would be involved. A conflict would arise when the employee, officer or agent
any member of his or her immediate family, his or her partner, or an organization which
employs or is about to employ any of the parties indicated above, has a financial or
other interest in the firm selected for an award. The employees, officers and agents
shall neither solicit nor accept gratuities, favors or anything of monetary value from
contractors, potential contractors or parties to subagreements. However, recipients may
set minimum rules where the financial interest is not substantial or the gift is an
unsolicited item of nominal value.

COMPETITION
All procurement transactions shall be conducted in a manner so as to provide, to the
maximum extent practical, open and free competition. Recipients must be alert to actual
or potential organizational conflicts of interest or noncompetitive practices among
April 2013 Version

Page 67

contractors that may restrict or eliminate competition or otherwise restrain trade. In order
to ensure objective contractor performance and eliminate unfair competitive advantage,
contractors involved in developing or drafting specifications, requirements, statements of
work, and/or requests for proposals for a proposed procurement shall be excluded from
competing for such procurements. Awards should be made to the bidder or offerer
whose bid or offer is responsive to the solicitation and is most advantageous to the
recipient, price, quality and other factors considered. Solicitations should clearly outline
all requirements that the bidder must fulfill in order for the bid to be evaluated by the
recipient. Any and all bids may be rejected when it is in the recipient’s interest to do so.
Certain situations that may be considered restrictive of competition include:








Placing unreasonable requirements on firms in order for them to qualify to do
business;
Requiring unnecessary experience or excessive bonding;
Noncompetitive pricing practices between firms or between affiliated companies;
Noncompetitive awards to consultants that are on retainer contracts;
Organizational conflicts of interest;
Specifying “brand name” products instead of allowing “an equal” product; and
Any arbitrary action in the procurement process.

Procurement by noncompetitive proposals (sole source procurement) is procurement
through solicitation of a proposal from only one source or after solicitation of a number of
sources that competition is determined to be inadequate. Noncompetitive procurement
may only be used when award of a contract is infeasible under small purchase
procedures, sealed bid or competitive proposals and the following circumstances apply:





The item is available from only a single source;
The need for the required procurement will not permit a delay resulting from
competitive solicitation;
OVW has authorized noncompetitive proposals; or
After solicitation of a number of sources that competition has been determined to
be inadequate.

All sole source procurements in excess of $100,000 require prior approval from OVW.
The request for approval should include the following information:
1) Description of the program and what is being procured.
2) Explanation of why it is necessary to contract noncompetitively, including expertise of
the contractor, management, responsiveness, knowledge of the program, experience
of the contractor personnel, and results of a market survey that to determine
competition availability (or why a survey was not completed).
3) Discussion of time constraints.
4) Description of uniqueness or other reasons that support the case for sole source
procurement; and
5) A declaration that this procurement action is in the best interest of the agency.

PROCUREMENT PROCEDURES
April 2013 Version

Page 68

All recipients must establish written procurement procedures. These written procedures
must, at a minimum, cover the following:
1) Recipients avoid purchasing unnecessary items;
2) When appropriate, a lease versus purchase analysis should be completed to
determine the most economical and practical procurement for the Federal
government; and
3) Solicitations should provide for the following: include a clear and accurate description
of the technical and functional requirements for the material, product or service,
requirements for the bidder to fulfill, “brand name or equal” descriptions that bidders
must meet, acceptance of metric system where feasible, and preference for products
or services that conserve natural resources and protect the environment.
Recipients should make positive efforts to utilize small businesses, minority-owned firms
and women’s business enterprises. Information on opportunities should be made
available and include time frames for purchases and contracts that encourage
participation by these types of organizations.
The type of procurement instrument used (ex. fixed price contract, cost reimbursement
contracts, purchase orders, etc.) may be determined by the recipient and must be
appropriate for the particular procurement and for promoting the best interest of the
program or project. The “cost-plus-a–percentage-of-cost” method of contracting must
not be used.
Contracts should only be made with responsible contractors who possess the potential
ability to perform successfully under the terms and conditions of the proposed
procurement. Consideration must be given to contractor integrity, record of past
performance, financial and technical resources or accessibility to other necessary
resources. Recipients must not make awards to any party which is debarred,
suspended, or is otherwise excluded from receiving an award or ineligible from receiving
an award under Executive Orders 12549 and 12689 (2 CFR Part 180).

COST AND PRICE ANALYSIS
Recipients must perform some form of cost or price analysis for every procurement
action and it must be documented in the procurement files. The method and degree of
analysis is dependent on facts surrounding the particular procurement. As a starting
point, recipients should make independent estimates before receiving bids or proposals.
Price analysis may be accomplished in various ways, including the comparison of price
quotes submitted, market prices and similar information, together with discounts. Cost
analysis is the review and evaluation of each element of cost to determine
reasonableness, allocability and allowability.

PROCUREMENT RECORDS
Procurement records and files should be maintained that include the rationale for the
method of procurement, selection of contract type, the basis for contractor selection or

April 2013 Version

Page 69

rejection, justification for lack of competition when competitive bids or offers are not
obtained, and the basis for the award cost or price.

CONTRACT ADMINISTRATION
A system for contract administration must be maintained to ensure that contractors
conform with the terms, conditions and specifications of the contracts and to ensure
adequate and timely follow up of all purchases. Recipients must evaluate contractor
performance and document whether contractors met the terms, conditions and
specifications of the contract.

CONTRACT PROVISIONS
In addition to provisions that define a sound and complete agreement, recipients must
include the contract provisions as required by the applicable administrative requirements
in 28 CFR 66.36(i) or 70.48, as well as any provisions included in the terms and
conditions of the OVW Federal award agreement.

April 2013 Version

Page 70

Chapter 12: Reporting Requirements
HIGHLIGHTS OF CHAPTER:
Background
Federal Financial Reports (FFR or SF-425)
Progress Reports
American Recovery and Reinvestment Act of 2009 (Recovery Act) Section 1512 Reports
Federal Funding Accountability and Transparency Act of 2006 (FFATA)

BACKGROUND
OVW requires award recipients to submit both financial and program reports. These
reports describe the status of the funds, the status of the project, a comparison of actual
accomplishments to the objectives, the reason(s) goals have not been met, and/or other
pertinent information. The specific requirements, reporting periods and submission
deadlines are detailed in the program guidance and/or terms and conditions of the
award.
Future awards, fund drawdowns, and modification approvals may be withheld if
financial and program reports are delinquent. When Federal Financial Reports or
Progress Reports are delinquent, an automatic hold is placed on grant funds in the
payment system until the delinquent reports have been submitted. Also, OVW may, at
its discretion, prohibit or restrict funds for any new awards for OVW programs or delay
processing any Grant Adjustment Notices that release funds or retire special conditions
until the grantee is in administrative/financial compliance with the reporting requirements
by submitting all outstanding reports.

FEDERAL FINANCIAL REPORTS (FFR or SF-425)
OVW requires direct grant recipients to report on a quarterly basis using the Federal
Financial Report or SF 425. This form replaces the Financial Status Report or SF 269a.
A copy of the FFR is available in Appendix II of this guide. Quarterly Federal Financial
Reports (FFR) should be submitted online through the Grants Management System
(GMS). OVW grantees are required to designate and approve at least one Financial
Point of Contact (FPOC) in GMS before they can file the FFR. An FPOC must be
registered and approved by the Grant Point of Contact through GMS at
https://grants.ojp.usdoj.gov.
The FFR contains the cumulative expenditures and unliquidated obligations incurred for
the grant as well as program income and indirect costs. The award recipients will report
program outlays and revenue on a cash or accrual basis in accordance with their
accounting system.
Federal Financial Reports are due no later than 30 days after the end of the calendar
quarter for the entire period of the award. The final report must be submitted no later
than 90 days following the end of the grant period. Grantees are encouraged to submit
the FFR as soon as the quarter ends to avoid delays in processing and access to grant
funds.
April 2013 Version

Page 71

The due dates for submission of Federal Financial Report are:
Reporting Period:

Due by:

January 1 - March 31
April 1 - June 30
July 1 - September 30
October 1 - December 31

April 30
July 30
October 30
January 30

Failure by a recipient to submit the SF‐425 on time will result in an automatic freeze on
funds, may affect future awards, will cause a Grant Adjustment Notices (GANs) to
withhold funds, and may lead to the suspension and/or termination of the award. If an
SF-425 is delinquent, GMS will automatically send an email notifying the recipient that
funds have been frozen. Once the recipient submits the overdue financial report, GMS
will automatically generate a GAN to release funds. Please note that the release of funds
can take several days to process through the grant and financial systems.
For assistance on what information you should be reporting in the FFR, you may contact
the OVW Grants Financial Management Division at 1-888-514-8556 or
OVW.GFMD@usdoj.gov. For technical assistance in completing your report in GMS,
please contact 1-866-655-4482 or OVW.GMSSupport@usdoj.gov.

PROGRESS REPORTS
Under the Government Performance and Results Act (GRPA) and VAWA 2000,
grantees are required to collect and maintain data that measure the effectiveness of
their grant-funded activities.
Each grant program’s progress reporting form reflects the different statutorily authorized
activities that grantees perform, and collects uniform information on victims served,
demographics, and common activities that occur across grant programs. These progress
report forms provide OVW with comprehensive data regarding grantee activities and are
used for Congressional reporting, OVW’s outreach strategy, and other performancerelated data reporting.
OVW grantees are required to submit semi-annual or annual progress reports through
the GMS. All OVW awards contain a special condition on the award requiring recipients
to comply with the submission of these progress reports.
Semi-annual progress reports must be submitted within 30 days after the end of the
reporting periods, which are June 30, and December 31, for the life of the award.
Generally annual progress reports for Formula grant programs are due by March 30 for
the prior year. OVW may opt, by special condition to the award, to combine the first
report into the subsequent reporting period. For example, if the begin date on the award
is June 1, OVW may opt to receive the first report 30 days after the December 31
reporting period.

April 2013 Version

Page 72

For more information on progress reporting and sample reporting forms, please visit the
VAWA
Measuring
Effectiveness
Initiative
website:
http://muskie.usm.maine.edu/vawamei/index.htm

AMERICAN RECOVERY AND REINVESTMENT
(RECOVERY ACT) SECTION 1512 REPORTS

ACT

OF

2009

In addition to the normal reporting requirements, Section 1512 of the American Recovery
and Reinvestment Act requires recipients of such awards to submit quarterly reports,
which require both financial and programmatic data. The reports are submitted through
www.federalreporting.gov. Reports are due within 10 calendar days after the end of each
calendar quarter. Below is the timeline for important dates associated with the Section
1512 reports; the dates are subject to change without notice, so please check often for
updates.
Reporting Period:

Due by:

January 1 - March 31
April 1 - June 30
July 1 - September 30
October 1 - December 31

April 10
July 10
October 10
January 10

The Office of Management and Budget frequently releases updated guidance which can
be found at http://www.recovery.gov/FAQ/Pages/RecipientReporting.aspx or on
www.federalreporting.gov.

FEDERAL FUNDING ACCOUNTABILITY AND TRANSPARENCY ACT
OF 2006 (FFATA)
For awards made after October 1, 2010, recipients (other than individuals) of awards of
$25,000 or more, consistent with the Federal Funding Accountability and Transparency
Act of 2006 (FFATA), will be required to report award information on any first-tier
subawards totaling $25,000 or more. In certain cases they may also be required to
report information on the names and total compensation of the five most highly
compensated executives of the recipient and first-tier subrecipients. Each entity must
ensure that it has the necessary processes and systems in place to comply with the
reporting requirements should it receive funding.
It is expected that reports regarding subawards will be made through the FFATA
Subaward Reporting System (FSRS), found at https://www.fsrs.gov. Additional
guidance on reporting will be provided in the near future by OVW and/or the Office of
Management and Budget (OMB).
Please note also that applicants should anticipate that no subaward may be made to a
subrecipient (other than an individual) unless the potential subrecipient acquires and
provides a Data Universal Numbering System (DUNS) number.

April 2013 Version

Page 73

Chapter 13: Retention and Access Requirements for
Records
HIGHLIGHTS OF CHAPTER:
Retention of Records
Retention Period
Maintenance of Records
Access to Records

RETENTION OF RECORDS
Recipients and subrecipients are required to retain all financial records, supporting
documents, statistical records, and all other records pertinent to the award in
accordance with the requirements set forth 28 CFR 66.42 and 70.53, as applicable.
This requirement extends to all records required to be maintained by OMB administrative
requirements, program regulations, grant agreement and conditions, and any records
otherwise reasonably considered as pertinent to the program regulations or grant
agreement. Examples of records would include books of original entry, source
documents supporting accounting transactions, the general ledger, subsidiary ledgers,
personnel and payroll records, cancelled checks, and related documents and records.
Source documents include copies of all awards, applications, and required recipient
financial and narrative reports. Personnel and payroll records shall include the time and
attendance reports for all individuals reimbursed under the award, whether they are
employed fulltime or part-time. Time and effort reports are also required for consultants,
as well as justification of consultant rates in accordance with market value.

RETENTION PERIOD
All records pertinent to an award must be maintained for a period of three years from the
date of submission of the final expenditure report. In cases where litigation, a claim, or
an audit is initiated prior to expiration of the three year period, records must be retained
until completion of the action and final resolution of issues or the end of the three year
period, whichever is later.
Records for real property and equipment acquired with
Federal funds must be maintained for three years after the final disposition. In order to
avoid duplicate recordkeeping, OVW may make arrangements with recipients to retain
any records which are needed for joint use. When the records are transferred to OVW,
the three year retention requirement is not applicable to the recipient.
Indirect cost proposals, cost allocation plans, and their supporting documentation
(including indirect cost rate computations or proposals, cost allocation plans, and any
similar accounting computations of the rate at which a particular group of costs is
chargeable) shall also be retained for three years. For proposals submitted for
negotiation, the retention period begins on the date of submission. For indirect cost
proposals that are not required to be submitted to OVW, the retention period begins at
the end of the fiscal year (or other accounting period) covered by the proposal, plan or
other computation.

April 2013 Version

Page 74

In some cases grantees must report on program income earned after the period of grant
support. Where there is such a requirement, the retention period for the records
pertaining to the earning of income starts from the end of the grantee’s fiscal year in
which the income is earned.
Retention is required for purposes of Federal examination and audit. Records may be
retained in an automated format. State or local governments may impose record
retention and maintenance requirements in addition to those prescribed.

MAINTENANCE OF RECORDS
Recipients are permitted to substitute copies of original records for the original records.
This may include photocopies of the original record or digitally scanned and stored
copies of the original record. Recipients are also obligated to protect records adequately
against fire or other damage. When records are stored away from the recipient’s
principal office, a written index of the location of records stored should be on hand and
ready access should be assured.

ACCESS TO RECORDS
OVW, the US Department of Justice, the DOJ Office of the Inspector General, the
Comptroller General of the United States, or any of their authorized representatives,
have the right of timely and unrestricted access to any books, documents, papers, or
other records of recipients which are pertinent to the award, in order to make audits,
examinations, excerpts, transcripts or copies of such documents. This right also
includes timely and reasonable access to recipients’ personnel for the purpose of
interview and discussion related to such documents. The right of access must not be
limited to the required retention period but shall last as long as the records are retained.
Unless required by statute, OVW will not place restrictions on recipients that limit public
access to records of recipients that are pertinent to an award, except when OVW can
demonstrate that such records must be kept confidential and would have been
exempted from disclosure pursuant to the Freedom of Information Act (FOIA) if the
records had belonged to OVW.
However, only under extraordinary and rare circumstances would such access include
review of the true name of victims of a crime. When access to the true name of victims of
a crime is necessary, appropriate steps to protect this sensitive information must and will
be taken by the recipient and OVW. Any such access, other than under a court order or
subpoena pursuant to a bona fide confidential investigation, must be approved by the
OVW Director.
In addition, under 42 USC 13925 (b)(2), OVW grantees and subgrantees may not
disclose identifying information about victims served with VAWA funds without a written,
informed, time-limited release from the victim. Such a release may not be a condition of
receiving services.

April 2013 Version

Page 75

Chapter 14: Termination
Awards may be terminated in whole or in part only if the following applies:
1. By OVW, if a recipient materially fails to comply with the terms and conditions of
the award;
2. By OVW with the consent of the recipient, in which case the two parties must
agree upon the termination conditions, including the effective date and, in the
case of partial termination, the portion to be terminated; or
3. By the recipient upon sending to OVW written notification setting forth the
reason(s) for such termination, the effective date, and, in the case of partial
termination, the portion to be terminated. However, if OVW determines in the
case of partial termination that the reduced or modified portion of the grant will
not accomplish the purposes for which the grant was made, it may terminate the
grant in its entirety.
A project which is prematurely terminated will be subject to the same requirements
regarding audit, recordkeeping, and submission of reports as a project which runs for the
duration of the project period. Refer to 28 CFR Part 18 for appeal rights in event of a
proposed termination.

April 2013 Version

Page 76

Chapter 15: Enforcement
If a recipient materially fails to comply with the terms and conditions of an award,
including civil rights requirements, whether stated in a Federal statute, regulation,
assurance, application, or notice of award, OVW may take one or more actions, as
appropriate in the circumstances. This authority also extends to the recipient agency.
1) Temporarily withhold cash payments pending correction of the deficiency by the
recipient or more severe enforcement action by OVW;
2) Disallow (that is, deny both use of funds and any applicable matching credit for)
all or part of the cost of the activity or action not in compliance;
3) Wholly or partly suspend or terminate the current award;
4) Withhold further awards for the project or program; and
5) Take other remedies that may be legally available.
In taking an enforcement action, OVW will provide the recipient an opportunity for
hearing, appeal, or other administrative proceeding to which the recipient is entitled
under any statute or regulation applicable to the action involved.
Costs of a recipient resulting from obligations incurred by the recipient during a
suspension or after termination of an award are not allowable unless OVW expressly
authorizes them in the notice of suspension or termination or subsequently. Other
recipient costs during suspension or after termination which are necessary and not
reasonably avoidable are allowable if the following applies:
1) The costs result from obligations which were properly incurred by the recipient
before the effective date of suspension or termination, are not in anticipation of it,
and in the case of a termination, are noncancellable; and
2) The costs would be allowable if the award were not suspended or expired
normally at the end of the funding period in which the termination takes effect.
The enforcement remedies identified above, including suspension and termination, do
not preclude a recipient from being subject to debarment and suspension under
Executive Order No. 12549 and 12689 and the DOJ implementing regulations.

April 2013 Version

Page 77

Chapter 16: Costs Requiring Prior Approval
HIGHLIGHTS OF CHAPTER:
Procedures for Requesting Prior Approval
Costs Requiring Prior Approval
Certain costs as outlined in the provisions of the OMB Cost Principles (2 CFR Parts 220,
225, and 230) require prior written approval. Where prior approval is required by the
applicable cost principles, OVW will be the approval authority for all direct recipients.
Where prior approval is required for subrecipients, authority will be vested in the
recipient unless specified as being “retained by OVW”.

PROCEDURES FOR REQUESTING PRIOR APPROVAL
Requests for prior approval submitted to OVW must include an explanation to justify the
allowability. The request may be submitted:
1) Through inclusion in the budget or other components of an award or application; or
2) Through GMS as a Program Office Approval Grant Adjustment Notice or Budget
Modification Grant Adjustment Notice. The costs should be specifically identified as
part of a prior approval request when combined with a budget modification.

COSTS REQUIRING PRIOR APPROVAL
The following costs are examples of costs that require prior approval. This list is not
intended to be all inclusive. Please refer to the applicable cost principle to determine if a
cost requires prior approval.
1) Pre-agreement Costs – Pre-agreement or pre-award costs are those incurred prior to
the effective date of the award directly pursuant to the negotiation and in anticipation
of the award where such costs are necessary to comply with the proposed delivery
schedule or period of performance. Such costs are allowable only to the extent that
they would have been allowable if incurred after the date of the award and only with
the written approval from OVW.
2) Proposal Costs - Unless specifically outlined in program guidance as allowable
without prior approval, direct costs to projects for preparing proposals for potential
Federal awards require prior approval. Generally OVW does not approve these
costs.
3) Conference Costs – Cooperative agreement recipients are required to obtain prior
approval before entering into a contract or expending funds for any meeting,
conference, training, or other event (with the exception of logistical or programmatic
planning contracts that meet the established cost thresholds). Please refer to
Chapter 9: Conference Costs for additional information on this requirement.
April 2013 Version

Page 78

4) Consultant Rates - Consultant rates that exceed $650 for an 8-hour day, or $81.25
per hour (excluding travel and subsistence costs) require prior approval from OVW.
Prior approval requests require additional justification. Compensation for individual
consultant services is to be reasonable and consistent with that paid for similar
services in the marketplace and consistent with the individual’s experience and
expertise. Consideration will be given to compensation including fringe benefits for
those individuals whose employers do not provide such benefits. An 8-hour day may
include preparation, evaluation, and travel time in addition to the time required for
actual performance. Please note, however, that this does not mean that the rate can
or should be $650 for all consultants. Rates should be developed and reviewed on a
case-by-case basis and must be reasonable and allowable in accordance with OMB
cost principles. Approval of consultant rates, in excess of $650 a day, that are part of
the original application with appropriate justification and supporting data will be
approved on a case-by-case basis.
5) Organization costs – Organization costs for non-profit organizations (as described in
2 CFR Part 230), including incorporation fees, brokers’ fees, attorneys, accountants,
etc. in connection with the establishment or reorganization of an organization are
allowable only with prior approval of OVW.
6) Foreign Travel - Direct charges for foreign travel costs are allowable only when the
travel has prior approval from OVW. Foreign travel is defined as any travel outside of
Canada, Mexico, the United States and its territories and possessions. However, for
organizations located in foreign countries, the term “foreign travel” means travel
outside that country. Each separate foreign trip requires prior approval.
NOTE: Indirect charges for foreign travel are allowable without prior approval from
OVW when: (a) included as part of a federally approved indirect cost rate; and (b)
such costs have a beneficial relationship to the project.

April 2013 Version

Page 79

Chapter 17: Unallowable Costs
HIGHLIGHTS OF CHAPTER:
Alcoholic Beverages
Bonuses or Commissions
Costs Incurred Outside the Project Period
Compensation of Federal Employees
Entertainment Costs
Fundraising
Land Acquisition
Lobbying
Travel of Federal Employees

ALCOHOLIC BEVERAGES
The costs of alcoholic beverages are unallowable.

BONUSES OR COMMISSIONS
The recipient or subrecipient is prohibited from paying any bonus or commission to any
individual or organization for the purpose of obtaining approval of an application for
award assistance. Bonuses to officers or board members of profit or nonprofit
organizations are determined to be a profit or fee and are unallowable.

COSTS INCURRED OUTSIDE THE PROJECT PERIOD
Any costs that are incurred either before the start of the project period or after the
expiration of the project period are unallowable without written approval from OVW.

COMPENSATION OF FEDERAL EMPLOYEES
Salary payments, consulting fees, or other remuneration of full-time Federal employees
are unallowable costs.

ENTERTAINMENT COSTS
Costs of entertainment, including amusement, diversion and social activities and any
costs directly associated with such costs (such as tickets to shows or sporting events,
meals, lodging, rentals, transportation and gratuities) are unallowable.

FUNDRAISING
Costs of organized fundraising, including financial campaigns, endowment drives,
solicitation of gifts and bequests, and similar expenses incurred solely to raise capital or
obtain contributions are unallowable. Charges for salaries of time spent by persons
April 2013 Version

Page 80

engaged in fund raising activities and indirect costs associated with those salaries may
not be charged to the award, however charges for salaries of such persons for time
spent performing grant related activities may be charged to the award.
A recipient may also expend funds, in accordance with approved award terms, to seek
future funding sources to expand the project, but not for the purpose of raising funds to
finance related or complementary project activities.
Nothing in this section should be read to prohibit a recipient from engaging in fundraising
activities as long as such activities are not financed by Federal or non-Federal (match)
award funds.

LOBBYING
Costs associated with the following activities are unallowable:




Attempts to influence the outcomes of any Federal, State, or local election,
referendum, initiative or similar procedure;
Establishing, administering, contributing to or paying the expenses of a political
party, campaign, political action committee, or other organization established for the
purpose of influencing the outcomes of elections; or
Legislative liaison activites.

All grantees must understand that no federally appropriated funding made available
under the grant program may be used, either directly or indirectly, to support the
enactment, repeal, modification, or adoption of any law, regulation, or policy, at any level
of Government, without the express approval of OVW. Any violation of this prohibition is
subject to a minimum $10,000 fine for each occurrence.
Any question(s) relating to this statute should be submitted in writing to OVW through
your program manager.

TRAVEL OF FEDERAL EMPLOYEES
Costs of transportation, lodging, subsistence, and related travel expenses of OVW
employees are unallowable charges. Travel expenses of other Federal employees, for
advisory committees or other program or project duties or assistance, are allowable if
they have been:
1) Approved by the Federal employee's department or agency; and
2) Included as an identifiable item in the funds budgeted for the project, or subsequently
approved by OVW.

April 2013 Version

Page 81

Chapter 18: Indirect Costs
HIGHLIGHTS OF CHAPTER:
Approved Plan Available
No Approved Plan
Establishment of Indirect Cost Rates
Distribution Bases
Cost Allocation Plans—Central Support Services
Approving Rates for Subrecipients
Indirect costs are costs of an organization that are not readily assignable to a particular
project, but are necessary to the operation of the organization and the performance of
the project. The cost of operating and maintaining facilities, depreciation, and
administrative salaries are examples of the types of costs that are usually treated as
indirect.

APPROVED PLAN AVAILABLE
1) OVW may accept any current indirect cost rate or allocation plan previously
approved for a recipient by any Federal awarding agency on the basis of allocation
methods substantially in accord with those set forth in the applicable cost circulars.
2) Where the approved final indirect cost rate is lower than the actual indirect cost rate
incurred, recipients may not charge expenses included in overhead pools (e.g.,
accounting services, legal services, building occupancy and maintenance, etc.) as
direct costs.
3) Organizations with an approved indirect cost rate, utilizing total direct costs as the
base, usually exclude contracts under awards or corporation agreements from any
overhead recovery. The negotiation agreement will stipulate that major subcontracts
are excluded from the base for overhead recovery. The term subcontract means any
contract awarded under the award or corporation agreement. DOJ policy requires
that participant support costs be excluded from the indirect cost base

NO APPROVED PLAN
If a recipient does not have an approved Federal indirect cost rate, funds budgeted for
indirect costs will not be recoverable until a rate is approved. A special condition will be
added to the award prohibiting drawdown for indirect cost reimbursement until an
indirect cost rate has been approved and a GAN has been issued retiring the special
condition.
Exception: If OMB has not assigned a Federal agency with cognizance for a local
jurisdiction, then the unit of government is not required to submit its indirect cost
proposal, unless the new cognizant agency (based on preponderance of Federal dollars)
requires a copy of the proposal.

April 2013 Version

Page 82

OVW can negotiate an Indirect Cost Rate if the recipient has a current award with OVW
and the majority of Federal funding received by the recipient is from OVW.

ESTABLISHMENT OF INDIRECT COST RATES
1) In order to be reimbursed for indirect costs, a recipient must first establish an
appropriate indirect cost rate. To do this, the recipient must prepare an indirect cost
rate proposal and submit it to the cognizant Federal agency. The cognizant Federal
agency is generally determined based on the preponderance of Federal dollars
received by the recipient. Instructions on how to negotiate an indirect cost rate are
available at http://www.ojp.usdoj.gov/funding/pdfs/indirect_costs.pdf.
2) Local units of government need only submit their cost allocation plans and indirect
cost proposals, if specifically requested by their cognizant Federal agency assigned
by OMB.
3) The proposal must be submitted in a timely manner (within 6 months after the end of
the fiscal year) to assure recovery of the full amount of allowable indirect costs. The
proposal must be developed in accordance with principles and procedures
appropriate to the type of institution involved.
4) To support the indirect cost proposal, Federal recipients are responsible for ensuring
that independent audits of their organizations are conducted in accordance with
existing Federal auditing and reporting standards set forth in OMB Circular A-133.
This audit report must be submitted to the cognizant agency to support the indirect
cost proposal. After negotiations, the cognizant agency will establish either a
provisional, final, or fixed-with-carry-forward indirect cost rate.
5) A signed certification from the grantee organization requesting an indirect cost rate
must accompany the indirect cost allocation plan. This organization must certify that
the indirect cost allocation plan only includes allowable costs.
6) Copies of brochures of indirect cost rates describing the procedures that may be
involved in the computation may be obtained from the U.S. Superintendent of
Documents, U.S. Government Printing Office, Mail Stop: SSOP, Washington, DC
20402–9328. Some of the most commonly requested brochures are:
 OASC-1 (Rev)—A Guide for Colleges and Universities, Cost Principles and
Procedures for Establishing Indirect Cost Rates for Research Awards with the
Department of Health, Education and Welfare.
 OASMB-5 (Rev)—A Guide for Non-Profit Institutions, Cost Principles and
Procedures for Establishing Indirect Cost and Other Rates for Awards with the
Department of Health, Education, and Welfare.
 ASMB C-10—A Guide for State, Local, and Indian Tribal Governments, Cost
Principles and Procedures for Establishing Cost Allocation Plans and Indirect
Cost Rates for Agreements with the Federal Government.

DISTRIBUTION BASES
Generally there are three distribution bases used to distribute indirect costs. They are:
1) Modified Total Direct Cost (MTDC) - This base includes all direct costs incurred by
the organization with the exception of distorting items such as equipment, capital
expenditures, passthrough funds, and each major subcontract or subgrant over
April 2013 Version

Page 83

$25,000. Participant support costs are generally excluded from the base. DOJ
policy requires OVW to exclude participant support costs from the base for rates that
are negotiated with OVW.
Although some recipients may negotiate their
organization’s indirect cost rate with another Federal agency, consideration should
be given to exclude participant support costs as DOJ will not allow the indirect cost
rate to be applied to participant support costs.
2) Direct Salaries and Wages - This base includes only the direct salaries and wages
incurred by the organization.
3) Direct Salaries and Wages plus Fringe Benefits - This base includes only the direct
salary and wages and the direct fringe benefits incurred by the organization.

COST ALLOCATION PLANS—CENTRAL SUPPORT SERVICES
State agencies and local units of government may not charge to an award, the cost of
central support services supplied by the State or local units of government except
pursuant to a cost allocation plan approved by the cognizant Federal agency. The rate
which is to be applied may be on a fixed-with-carry-forward provision.

APPROVING RATES FOR SUBRECIPIENTS
This is the responsibility of the direct recipient. OVW will not approve indirect cost rates
beyond the direct recipient level.

April 2013 Version

Page 84

PART
IV:
AFTER
REQUIREMENTS

THE

AWARD

Chapter 1: Closeout
HIGHLIGHTS OF CHAPTER:
Closeout Procedures
Initiation of the Closeout Process
Refund of Federal Grant Monies and/or Program Income at Closeout
Failure to Remit Funds Owed
Later Allowance and Adjustments

CLOSEOUT PROCEDURES
All recipients must submit, within 90 days after the end date of the award, all financial,
performance, and other reports that are required by the terms and conditions of the
award. However, recipients should start the closeout process as soon as the program is
completed and all monies have been spent. This will enable accurate reporting of
financial information on the financial statements.
Unless OVW authorizes an extension, recipients must liquidate all obligations incurred
under the award not later than 90 calendar days after the end of the award period.
OVW will make prompt payments to the recipient for allowable reimbursable costs under
the award being closed out and the recipient must promptly return all balances owed to
OVW.
Recipients must account for any real and personal property acquired with OVW funds or
received from OVW during the award.

INITIATION OF THE CLOSEOUT PROCESS
The recipient must complete the financial reconciliation and ensure that all programmatic
conditions and requirements have been met, and then the recipient can initiate the
closeout process. The closeout package is reviewed in GMS by the OVW Program
Office. Once approved, the closeout package is submitted to OVW GFMD for financial
reconciliation.
If the financial reconciliation process reveals that refunds are due to OVW, the OVW
GFMD will contact the award recipient to request the funds owed.
1) Cash Reconciliation - The recipient must perform a financial reconciliation at
closeout. The total cost of the project must be determined. If there was a requirement
for the recipient to provide a share of the project costs, match must be calculated
based on the actual total cost of the project. Any match must be reported on the
April 2013 Version

Page 85

FFR-425 (Federal Financial Report). The recipient should request reimbursement for
any funds due to cover expenditures and obligations (incurred prior to the end date
of the grant and liquidated no more than 90 days after end date) at award closeout.
The recipient’s Federal expenditures (outlays) must be equal to or greater than the
cash disbursements from OVW.
2) Drawdown of Funds - Recipients should request final drawdown for reimbursement
of Federal expenditures made within the approved period in conjunction with the final
Federal Financial Report.
3) Recipient Closeout Requirements - Within 90 days after the end date of the award or
any approved extension thereof (revised end date), the following must be submitted
by the recipient to OVW:
a) Final Federal Financial Report - This FINAL report of expenditures must have no
unliquidated obligations and must indicate the exact balance of unobligated
funds. Any unobligated/unexpended funds will be deobligated from the award
amount by OVW. Any match requirement must be met by the end of the grant
period. Matching contributions must be reported on the final SF-425. Recipients,
who have drawn down funds in excess of their Federal expenditures, shall return
unused funds to OVW at the same time they submit the final report. (Recipients
must report obligations and expenditures at the recipient/subrecipient level.)
b) Final Progress Report - This report should be prepared in accordance with
instructions provided by OVW.

REFUND OF FEDERAL GRANT MONIES AND/OR PROGRAM INCOME
AT CLOSEOUT
All refunds must be submitted to DOJ by check. All checks will be converted into an
electronic funds transfer (EFT). The account information from the checks will be
scanned and stored. DOJ will debit the account for the amount specified on the check
within 24 hours of receipt. The drawdown will be reflected on the remitter’s regular
account statement. The remitter will not receive a return check from the bank. DOJ will
destroy all checks; however, the information on the checks will be stored electronically.
Electronic funds transfer from the remitter’s account is faster than normal check
processing. If the EFT is returned for insufficient funds, DOJ will process the transfer two
more times. DOJ may charge a processing fee for insufficient funds.
NOTE: Furnishing your check information is voluntary, but a decision not to do so may
require remitters to make payment by some other method.
If funds must be returned at award closeout, award recipients should remit:






A check made payable to DOJ referencing the applicable grant award number;
A cover letter or voucher containing the grant award number for the refund, the
unobligated balance, and an itemization of funds (e.g., the amount to be applied
to excess payments, interest income, program income, questioned costs and so
forth); and
A copy of the final SF 425 (FFR) report.
All refund checks and letters should be submitted to:
U.S. Department of Justice

April 2013 Version

Page 86

Office on Violence Against Women
ATTN: Grants Financial Management Division (GFMD)
145 N Street, N.E.
Suite 10W
Washington, DC 20530

FAILURE TO REMIT FUNDS OWED
Any funds paid to a recipient in excess of the amount to which the recipient is finally
determined to be entitled under the terms and conditions of the award constitute a debt
to the Federal Government. If not paid within a reasonable period of time, OVW may
reduce the debt by making an administrative offset against other requests for
reimbursement, withholding advance payments otherwise due to the recipient, or taking
other action permitted by law. OVW may refer the debt to the U.S. Department of the
Treasury for collection. OVW and Treasury may add fees, interest, and penalties to the
original amount of the debt owed.
Failure to remit funds due to DOJ may result in withholding or freezing of funds on all
other grants awarded to the grantee organization, and may impact future fiscal integrity
reviews affecting future grant applications.

LATER ALLOWANCES AND ADJUSTMENTS
The closeout of a grant does not affect:
1) OVW’s right to disallow costs and recover funds on the basis of a later audit or
other review;
2) The grantee’s obligation to return any funds due as a result of later refunds,
corrections, or other transactions;
3) Records retention;
4) Property management requirements; and
5) Audit requirements.

April 2013 Version

Page 87

Chapter 2: Audit Requirements
HIGHLIGHTS OF CHAPTER:
Audit Threshold
Audit Objectives
Audit Reporting Requirements
Due Dates for Audit Reports
Audit Submission Requirements
Failure to Comply
Resolution of Audit Reports
Audit Confirmation Requests
Audit Compliance
Top Ten Audit Findings
Audit of Subrecipients
Technical Assistance
Full-Scope Auditing
Commercial (For-Profit) Organizations
Distribution of Audit Reports
OIG Regional Offices
This chapter establishes responsibilities for the audit of organizations receiving agency
funds.The intent of this chapter is to identify the policies for determining the proper and
effective use of public funds rather than to prescribe detailed procedures for the conduct
of an audit.

AUDIT THRESHOLD
1) Non-Federal entities that expend $500,000 or more in Federal funds (from all
sources including passthrough subawards) in the organization’s fiscal year shall
have a single organization-wide audit conducted in accordance with the provisions of
OMB Circular A-133.
2) Non-Federal entities that expend less than $500,000 a year in Federal awards are
exempt from Federal audit requirements for that year. However, records must be
available for review or audit by appropriate officials including the Federal agency,
pass-through entity, and Government Accountability Office.

AUDIT OBJECTIVES
Awards are subject to conditions of fiscal, program, and general administration to which
the recipient expressly agrees in accepting the award. Accordingly, the audit objective is
to review the recipient’s administration of funds and required non-Federal contributions
for the purpose of determining whether the recipient has:
1) Established an accounting system integrated with adequate internal fiscal and
management controls to provide full accountability for revenues, expenditures,
assets, and liabilities. This system should provide reasonable assurance that the
April 2013 Version

Page 88

organization is managing Federal financial assistance programs in compliance with
applicable laws and regulations.
2) Prepared financial statements which are presented fairly, in accordance with
generally accepted accounting principles.
3) Submitted financial reports which contain accurate and reliable financial data, and
are presented in accordance with the terms of applicable agreements.
4) Expended Federal funds in accordance with the terms of applicable agreements and
those provisions of Federal law or regulations that could have a material effect on the
financial statements or on the awards tested.

AUDIT REPORTING REQUIREMENTS
Independent auditors should follow the requirements prescribed in OMB Circular A-133.
The recipient’s books of account must support all amounts reported to OVW. The
recipient’s financial activity reported to OVW should reconcile to the amounts reported
on the grantee’s audited financial statements. If there are any differences between the
recipient’s audited financial statements and the financial activity reported to OVW, the
recipient must be able to explain the differences.
If the auditor becomes aware of illegal acts or other irregularities, prompt notice shall be
given to recipient management officials above the level of involvement. The recipient, in
turn, shall promptly notify the cognizant Federal agency and/or OVW of the illegal acts or
irregularities and of proposed and actual actions, if any.
Costs of audits not required or performed in accordance with OMB Circular A-133 are
unallowable without prior written approval from OVW. If the grantee did not expend
$500,000 or more in Federal funds during the organization’s fiscal year and did not
receive prior written approval for audit costs, but contracted with a certified public
accountant to perform an audit, these costs may not be charged to the grant.

DUE DATES FOR AUDIT REPORTS
Audits performed in accordance with OMB Circular A-133 are due no later than nine
months after the close of each fiscal year during the term of the award.

AUDIT SUBMISSION REQUIREMENTS
The Federal Audit Clearinghouse (FAC) requires all grant recipients to submit Form SF­
SAC and the Single Audit Reporting package online utilizing the Internet Data Entry
System (IDES). Recipients will use the IDES to:
1)
2)
3)
4)
5)

Enter form SF-SAC data online;
Check form SF-SAC data for errors using the “Check Data” feature;
Upload a PDF copy of the Single Audit Reporting package;
Certify form SF-SAC electronically using a signature code provided by the IDES; and
Submit their complete certified form SF-FAC and Single Audit Reporting package to
the FAC electronically.

April 2013 Version

Page 89

To review the submission requirements and create an online report ID, visit FAC’s Web
site at http://harvester.census.gov/fac/collect/ddeindex.html.

FAILURE TO COMPLY
Failure to have audits performed as required will result in the withholding of new
discretionary awards and/or withholding of funds or change in the method of payment on
active awards.

RESOLUTION OF AUDIT REPORTS
Timely action on recommendations by responsible management officials is an integral
part of the effectiveness of an audit. Each recipient shall have policies and procedures
for responding to audit recommendations by designating officials responsible for:
1) Following up;
2) Maintaining a record of the action taken on recommendations and time schedules for
completing corrective action;
3) Implementing audit recommendations;
4) Submitting periodic reports to the cognizant Federal audit agency on
recommendations and actions taken; and
5) Providing an audit special condition on all subawards. This special condition contains
information, such as the audit report period, required audit report submission date,
and name and address of the cognizant Federal agency. The policy of DOJ is not to
make new awards to applicants who are not in compliance with the audit
requirements. DOJ monitors the audit requirements through its audit tracking system
and is responsible for tracking audit reports received through the audit process until
the audit has been resolved and closed.

AUDIT CONFIRMATION REQUESTS
Send audit confirmation requests for OVW grant awards to:
Office on Violence Against Women
U.S. Department of Justice
Attention: Grants Financial Management Division
145 N Street, NE
Suite 10W
Washington, DC 20530
Or OVW.GFMD@usdoj.gov

AUDIT COMPLIANCE
Techniques used to determine recipient compliance with Federal requirements when an
organization-wide audit has not been conducted include:
April 2013 Version

Page 90

1) Obtaining audits from recipients that were made in accordance with the “Government
Auditing Standards;”
2) Relying on previous audits performed on recipients’ operations;
3) Desk reviews by program officials of project documentation;
4) Project audits by auditors obtained by recipients; and
5) Evaluations of recipients’ operations by program officials.

TOP 10 AUDIT FINDINGS
1) Financial Reports not submitted timely;
2) Accounting procedures need improvement;
3) Suspension and Debarment Certifications not obtained;
4) Programmatic reporting requirements not met;
5) Subrecipients not adequately monitored;
6) Fixed assets not adequately monitored;
7) Grant management procedures need improvement;
8) Segregation of duties not adequate;
9) Cash management procedures need improvement; and
10) Procurement procedures need improvement.

AUDIT OF SUBRECIPIENTS
When subawards are made to another organization or organizations, the recipient shall
require that subrecipients comply with the audit requirements set forth in this chapter.
Recipients are responsible for ensuring that subrecipient audit reports are received and
for resolving any audit findings. Known or suspected violations of any law encountered
during audits, including fraud, theft, embezzlement, forgery, or other serious
irregularities, must be communicated to the recipient.
For subrecipients who are not required to have an audit as stipulated in OMB Circular A­
133, the recipient is still responsible for monitoring the subrecipients’ activities to provide
reasonable assurance that the subrecipient administered Federal awards in compliance
with Federal requirements.

TECHNICAL ASSISTANCE
The DOJ Office of the Inspector General is available to provide technical assistance to
recipients in implementing the audit requirements of this chapter where DOJ is the
assigned cognizant agency or has oversight responsibilities because it has provided the
preponderance of direct Federal funding to the recipient. This assistance is available for
areas such as:
1) Review of the audit arrangements and/or negotiations;
2) Review of the audit program or guide to be used for the conduct of the audit; and
3) On-site assistance in the performance of the audit, when deemed necessary, as a
result of universal or complex problems that arise. Requests for technical assistance
April 2013 Version

Page 91

should be addressed to the appropriate DOJ Regional Inspector General’s Office
(see listing of regional offices).

FULL-SCOPE AUDITING
In addition to arranging and providing for the organizational, financial, and compliance
audits required by OMB Circular A-133, individual recipients and subrecipients are
encouraged to provide for additional audit coverage, as deemed appropriate. The
additional audit coverage to be provided should be determined based on the
circumstances surrounding the particular organization, function, program, or activity to
be audited, management needs, and available audit capability.
Additional audit coverage could involve such organizational determinations relating to
the following:
1) Are resources managed and used economically and efficiently?
2) Are desired results and objectives achieved effectively?
3) Are the organization’s accounting system and system of internal controls acceptable
prior to the receipt of awarding agency funds?
4) Are the organization’s systems and controls adequate to detect fraud, waste, and
abuse?

COMMERCIAL (FOR-PROFIT) ORGANIZATIONS
For-profit organizations shall have financial and compliance audits conducted by
qualified individuals who are organizationally, personally, and externally independent
from those who authorize the expenditure of Federal funds. This audit must be
performed in accordance with Government Auditing Standards, 2003 Revision. The
purpose of this audit is to ascertain the effectiveness of the financial management
systems and internal procedures that have been established to meet the terms and
conditions of the award. Usually, these audits shall be conducted annually, but not less
frequently than every 2 years. The dollar threshold for audit reports established in OMB
Circular A-133, as amended, applies.

DISTRIBUTION OF AUDIT REPORTS
The submission of audit reports for all grantees shall be as follows:
1) State and Local Governments, Institutions of Higher Education, and Nonprofit
Institutions - Completed audit should not be submitted to OVW (unless requested by
an agency official).
All single audit reports must be submitted electronically, rather than in paper format,
to the Federal Audit Clearinghouse. There is information on FAC’s Web site for
grantees submitting their audit reports. Instructions for submitting audit reports are
listed at http://harvester.census.gov/fac/collect/formoptions.html.
April 2013 Version

Page 92

2) Commercial Organizations and Individuals - One copy of all audit reports should be
mailed to the U.S. Department of Justice, Office of Justice Programs, Office of the
Chief Financial Officer, ATTN: Control Desk, 810 Seventh Street, NW., Room 5303,
Washington, DC 20531.

OIG REGIONAL OFFICES
Regional Audit Office
Atlanta Regional Audit Office
75 Spring Street S.W., Suite 1130
Atlanta, GA 30323
Phone: 404–331–5928
FAX: 404–331–5046
Chicago Regional Audit Office
CitiCorp Center
500 W. Madison, Suite 1121
Chicago, IL 60661
Phone: 312–353–1203
FAX: 312–886–0513
Dallas Audit Office
Brookhollow Riverside
2505 State Highway 360
Suite 410
Grand Prairie, TX 75050
Phone: 817-385-5200
FAX: 817-385-5206
Denver Regional Audit Office
The Chancery Bldg.
1120 Lincoln Street, Suite 1500
Denver, CO 80203
Phone: 303-864-2000
FAX: 303-864-2004
Philadelphia Regional Audit Office
701 Market Street, Suite 201
Philadelphia, PA 19106
Phone: 215–580–2111
FAX: 215–597–1348
San Francisco Regional Audit Office
1200 Bayhill Drive, Suite 201
San Bruno, CA 94066
Phone: 650–876–9220
FAX: 650–876–0902
Washington Regional Audit Office
1300 North 17th Street, Suite 3400
Arlington, VA 22209
Phone: 202–616–4688
FAX: 202–616–4581

April 2013 Version

Geographical Area
Alabama, Florida, Georgia, Mississippi,
North Carolina, Puerto Rico, South
Carolina, Tennessee, and Virgin Islands
Illinois, Indiana, Iowa, Kentucky, Michigan,
Minnesota, Missouri, Ohio, and Wisconsin

Arkansas,
Texas

Louisiana,

Oklahoma,

and

Arizona,
Colorado,
Idaho,
Kansas,
Montana, Nebraska, New Mexico, North
Dakota, South Dakota, Utah, and Wyoming

Connecticut, Delaware, Maine,
Massachusetts, New Hampshire, New
Jersey, New York, Pennsylvania, Rhode
Island, and Vermont
Alaska, American Samoa, California,
Guam, Hawaii, Nevada, Oregon, Trust
Territory of the Commonwealth of Northern
Mariana Islands, and Washington
District of Columbia, Maryland, Virginia,
and West Virginia

Page 93

PART V: THE AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009 (Recovery Act)
Chapter 1: Background
HIGHLIGHTS OF CHAPTER:
Background
The Recovery Act Programs Administered by OVW

BACKGROUND
On February 17, 2009, President Barack Obama signed into law the American Recovery
and Reinvestment Act of 2009 (Recovery Act). It was an unprecedented effort to
jumpstart our economy, create and save millions of jobs, and make efforts toward
addressing long-neglected challenges so our country can thrive in the 21st century.
The Recovery Act places great emphasis on accountability and transparency in the use
of taxpayer dollars. Among other things, it creates a new Recovery Accountability and
Transparency Board to provide information to the public, including access to detailed
information on grants and contracts made with the Recovery Act funds. For additional
guidance regarding the Recovery Act and the Transparency Board, refer to the new Web
site, http://www.Recovery.gov.
The Recovery Act includes $4 billion to the U.S. Department of Justice for grant funding
to enhance State, local, and tribal law enforcement and other criminal and juvenile
justice activities that will help to prevent crime and improve the criminal justice system in
the United States. While the Recovery Act provides much needed resources for State
and local communities, it also supports the creation of jobs.

THE RECOVERY ACT PROGRAMS ADMINISTERED BY OVW
Funding for the following OVW programs was available through the Recovery Act:


Tribal Domestic Violence and Sexual Assault Coalitions Program - The
Recovery Act provided OVW with $2.8 million for the Tribal Domestic Violence and
Sexual Assault Coalitions Program to provide much needed resources for organizing
and supporting efforts to end violence against Indian women and provide technical
assistance to member programs. The award period was 24 months.



Indian Tribal Governments Grant Program - $20.8 million to decrease the number
of violent crimes committed against Indian women, help Indian tribes use their
independent authority to respond to crimes of violence against Indian women, and
make sure that people who commit violent crimes against Indian women are held
responsible for their actions. The award period was 36 months.



Transitional Housing - $42.6 million was awarded for this program which provides
holistic, victim-centered transitional housing services and related support services

April 2013 Version

Page 94

that move individuals into permanent housing. Grants supported programs that
provide assistance to victims of domestic violence, dating violence, sexual assault,
and stalking who are in need of transitional housing, short-term housing assistance,
and related support services.


STOP Formula - $139.7 million for the STOP (Services, Training, Officers,
Prosecutors) Violence Against Women Formula Grant Program (STOP Program)
which supports a coordinated, multidisciplinary approach to stopping and responding
to crimes of domestic violence, dating violence, sexual assault and stalking.



Grants to State Sexual Assault and Domestic Violence Coalitions - $8.5M to
provide federal financial assistance to state coalitions to support the coordination of
state victim services activities, and collaboration and coordination with federal, state,
and local entities engaged in violence against women activities.

April 2013 Version

Page 95

Chapter 2: ARRA Reporting Requirements
HIGHLIGHTS OF CHAPTER:
Reporting Requirements for the Recovery Act
Technical Requirements
Delegating Reporting Requirements Under the Recovery Act
Key Reporting Timeframes
Special Reporting Requirements for Prime Recipients
Data Quality Requirements

REPORTING REQUIREMENTS FOR THE RECOVERY ACT
The recipients of Recovery Act funds must comply with extensive reporting
requirements. Quarterly progress reports, which require both financial and programmatic
data, will be due within 10 calendar days after the end of each calendar quarter
beginning with the July to September 2009 reporting period. However, the report due on
October 10, 2009 must also include the cumulative activities and projects funded since
the enactment of the Act, or February 17, 2009.
Reporting Periods
July – September
October – December
January – March
April – June

Due Dates
October 10
January 10
April 10
July 10

The report must contain the following information:
 the total amount of Recovery Act funds received from that agency;
 the amount of the Recovery Act funds that were expended or obligated to
projects or activities;
 a detailed list of all projects or activities for which Recovery Act funds were
expended or obligated, including—
 the name of the project or activity;
 a description of the project or activity;
 an evaluation of the completion status of the project or activity;
 an estimate of the number of jobs created and the number of jobs retained by the
project or activity; and
 for infrastructure investments made by State and local governments, the
purpose, total cost, and rationale of the agency for funding the infrastructure
investment with funds made available under this Act, and the agency point of
contact for infrastructure investment issues; and
 detailed information on any subcontracts or subgrants awarded by the recipient
to include the data elements required to comply with the Federal Funding
Accountability and Transparency Act of 2006 (Public Law 109-282), allowing
aggregate reporting on awards below $25,000 or to individuals, as prescribed by
the Director of Office of Management and Budget.

April 2013 Version

Page 96

TECHNICAL REQUIREMENTS
Section 1512 of the Recovery Act requires that activity reports on the use of Recovery
Act funding be submitted by recipients into the central reporting solution at
http://FederalReporting.gov. Recipients must be registered as authorized parties prior to
submitting or reviewing activity reports on http://FederalReporting.gov. Since registration
requires that recipients be registered in the SAM database, and that all reporting entities
have a valid DUNS number, recipients that do not already meet these requirements are
encouraged to register no later than 35 days prior to the end of the quarter. The
registration function was available at http://FederalReporting.gov beginning August 17,
2009, and the entire process may take up to 8 days. When the Web site registration
process has been successfully concluded, the http://FederalReporting.gov solution will
send a confirmation of registration to the user by email.
There are three methods for submitting reports into the http://FederalReporting.gov
reporting solution:
1) Online data entry – the Web site provides a data entry form which is available at
http://FederalReporting.gov.
Technical Requirements: a commercial web browser, such as Microsoft’s Internet
Explorer or Firefox, is required for this option.
2) Excel spreadsheet – a Microsoft Excel spreadsheet can be downloaded, opened,
completed, and then uploaded to the Web site at http://FederalReporting.gov. The
spreadsheet is locked to restrict modification and only allows data to be entered in
the required fields.
Technical Requirements: Microsoft Office Excel (version 2003 or newer) is required
to open and edit the spreadsheet. A commercial Web browser, such as Microsoft’s
Internet Explorer or Firefox, is required for this option.
NOTE: Modification to the structure of this spreadsheet will result in an invalid
submission.
3) Custom software system extract in Extensible Markup Language (XML) – a
formatted XML system extract. A data dictionary and XML schema is needed for
formatting and structuring the XML system extracts. The XML schema, and a service
for validating the structure of the XML extracts, will be available on
http://FederalReporting.gov.
Technical Requirements: A commercial browser, such as Microsoft’s Internet
Explorer or Firefox, is required for this option.

DELEGATING REPORTING REQUIREMENTS UNDER THE RECOVERY
ACT
The prime recipient of all Federal programs identified in Section 1512 of the Recovery
Act is responsible for reporting on funded activities and projects in
April 2013 Version

Page 97

http://FederalReporting.gov. However, the prime recipient may choose to delegate
certain reporting responsibilities to the subrecipient for those data elements related to
subrecipient activities. This delegation must be clearly communicated and closely
monitored to avoid mistakes and/or double counting (i.e., whereas both the prime
recipient and the subrecipient separately report on the same activity). The prime
recipient is responsible for designing and implementing a process to minimize potential
reporting errors and mistakes. This policy should clearly identify which user (prime or
subrecipient) is authorized to make corrections during the postsubmission stage.

KEY REPORTING TIMEFRAMES
The Recovery Act requires that prime recipients and delegated subrecipients submit
quarterly reports on http://FederalReporting.gov not later than the 10th day following the
end of each quarter. The initial report is due on October 10, 2009, and should include
the cumulative activities and projects funded since the enactment of the Act, or February
17, 2009. The statute requires that reported information will be made available to the
public no later than the 30th day after the end of each calendar quarter. Summary
statistics for reported data will appear on http://www.Recovery.gov and will be marked to
indicate their review status: 1) Not reviewed by Federal agency; 2) Reviewed by Federal
agency, no material omissions or significant reporting errors identified; or 3) Reviewed
by Federal agency, material omissions or significant reporting errors identified.
The timeframe for reporting activities and their sequence is described below:
 During days 1-10 following the end of the quarter, recipients and delegated
subrecipients prepare and enter their reporting information. During this period,
the data is considered to be in presubmission status until actually submitted.
Recipients using the Web-based form will be allowed to store draft versions of
their reports online. However, the draft versions will only be available to the
individual creating the report. Recipients using the spreadsheet or system
extracted XML options may store draft versions outside of the system on
recipient-owned computers or workstations. The data will assume the status of
“submitted” and conform with Section 1512 reporting requirements only when the
reporting entity actually submits it using the Web site functions. Submitted
reports will be viewable by the appropriate prime recipient and by the awarding
agency. Prime recipients and delegated subrecipients that have not submitted
their reports by the end of the 10th day will be considered in noncompliance with
the reporting requirements.
 During days 11-21 following the end of the quarter, prime recipients ensure that
complete and accurate reporting information is provided prior to the Federal
agency comment period beginning on the 22nd day. Prime recipients will perform
a data quality review and verify submitted information for all Recovery Act funds
for which they are responsible. Additionally, the prime recipient must notify all
subrecipients of reporting errors or omissions, and ensure that any data
corrections are completed in a timely manner. The prime recipient is responsible
for coordinating with subrecipients on any identified data corrections.
 During days 22-29 following the end of the quarter, the Federal agencies can
review and comment on the submitted reporting information. Submitted reports
will not be editable by the prime recipients or delegated subrecipients during this
period, unless the Federal agencies request revisions. The Federal agencies will
perform a data quality review and notify the prime recipients and the delegated
April 2013 Version

Page 98



subrecipients of any data anomalies or questions through the
http://FederalReporting.gov solution. This notification will unlock the notated
report and include instructions from the Federal agencies for any corrections.
The original submitter must complete data corrections no later than the 29th day
following the end of the quarter.
No later than 30 days following the end of the quarter, detailed recipient reports
are made available to the public on the http://www.Recovery.gov Web site. Any
data issues identified beyond the date of publication will be corrected or
addressed in the next quarterly report.

SPECIAL REPORTING REQUIREMENTS FOR PRIME RECIPIENTS
Prime recipients will be required to enter their Marketing Partner Identification Number
(MPIN) from SAM.gov at the time of reporting submission. The MPIN is a password
created by a user in SAM.gov and identifies the submitter as a prime recipient. Prime
recipients will not be able to view subrecipient reports until the prime recipient report is
submitted using a valid MPIN for the DUNS number associated with the award.

DATA QUALITY REQUIREMENTS
Data quality reviews (i.e., accuracy, completeness, and timely reporting of information)
are intended to emphasize and avoid two key data problems: material omissions and
significant reporting errors.
Material omission is defined as an instance in which required data is not reported, or the
prime recipient or delegated subrecipient fails to report. This type of omission can result
in significant risk to the public on the status of a Recovery Act activity or project.
Significant reporting error is defined as an instance in which required data is not reported
accurately and such erroneous reporting results in significant risk that the public will be
misled or confused by the recipient report in question. Appropriate action should be
taken to reduce the risk of significant reporting errors.

April 2013 Version

Page 99

GLOSSARY OF TERMS
Accrual Basis is the method of
recording revenues in the period in
which they are earned, regardless of
when cash is received, and reporting
expenses in the period when the
charges are incurred, regardless of
when payment is made.
Administrative Requirements are set
forth at 28 CFR Parts 66 for State and
local units of government and 28 CFR
Part 70 for nongovernmental
organizations.
Awarding agency is the Federal
Government or the next highest
authority, that is, the State agency
administering the formula award or the
Federal agency administering the
discretionary award.
Awards may include funding
mechanisms, such as grants,
cooperative agreements,
interagency agreements, contracts,
and/or other agreements.
Break foods consist of coffee, tea, milk,
juice, donuts, bagels, pretzels, chips,
muffins, cookies, sodas, and fruits or
other snack items, and may be served
at a training program, a meeting, or a
conference.
Breaks are short pauses (generally no
longer than 30 minutes) in an ongoing
informational program at trainings,
meetings, conferences, or retreats.
Budget Period is the period for which a
budget is approved for an award. The
budget period may be equal to or
shorter than the project period for an
award, but cannot be longer than the
project period.
April 2013 Version

Cash Basis is the method of reporting
revenues and expenses when cash is
actually received or paid out.
Closeout is a process in which the
awarding agency determines that all
applicable administrative actions and all
required work of the award have been
completed by the recipient and the
awarding agency.
Cognizant Federal agency is the
Federal agency that generally provides
the most Federal financial assistance to
the recipient of funds. Cognizance is
assigned by OMB. Cognizant agency
assignments for the largest cities and
counties are published in the Federal
Register. The most recent publication
was dated January 6, 1986.
Conference or meeting is a formal
event involving topical matters of
general interest, (i.e., matters that will
contribute to improved conduct,
supervision, or management of the
agency’s functions or activities), to
Federal agency and non-Federal
agency participants, rather than a
routine business meeting primarily
involving day-to-day agency operations
and concerns. “Meeting” includes other
designations, such as a conference,
congress, convention, seminar,
symposium, training for grantees or
contractors, and workshop. See 5
U.S.C. 4110 (1994).
Consultant is an individual who
provides professional advice or
services.
Contracts are entered into by the
awarding agency, recipients or
subrecipients, and commercial (profit­
making) and nonprofit organizations.
Page 100

With the exception of a few justified
sole-source situations, contracts are
awarded via competitive processes to
procure a good or service.

employed in or under an agency of the
United States Federal Government or
the District of Columbia. See 5 U.S.C.
4101 (1994).

Cooperative agreements are awarded
to States, units of local government, or
private organizations at the discretion of
the awarding agency. Cooperative
agreements are utilized when
substantial involvement is anticipated
between the awarding agency and the
recipient during performance of the
contemplated activity.

Federal grantee means the component
of a State, local, or federally recognized
Indian tribal government, educational
institution, hospital, or a for-profit or
nonprofit organization which is
responsible for the performance or
administration of all or some part of a
Federal award. See 2 CFR Part
225, Attachment A and 2 CFR Part 215,
Attachment A.

Discretionary awards are made to
States, units of local government, or
private organizations at the discretion of
the awarding agency. Most discretionary
awards are competitive in nature in that
there are limited funds available and a
large number of potential recipients.
Domestic travel includes travel within
and between Canada and the United
States and its territories and
possessions.
Equipment is tangible, nonexpendable
personal property having a useful life of
more than 1 year and an acquisition
cost of $5,000 or more per unit. A
recipient/subrecipient may use its own
definition of equipment provided that
such definition would at least include all
equipment defined above.
Federal contractor is a person or entity
that contracts with the Federal
Government to provide supplies,
services, or experimental,
developmental, or research work.
Entities may include commercial
organizations, educational institutions,
construction and architect-engineer
companies, State and local
governments, and nonprofit
organizations. See 48 CFR 31.103-105,
31.107-108 (1995).
Federal employees are those persons
April 2013 Version

Focus group means a gathering of
Federal Government employees to
discuss results and improvements of
programs in the field. The focus group
should follow a prepared agenda, be led
by an expert in the subject matter, and
serve to educate the Federal
employees.
Food and/or beverages retain their
common meanings. Food or beverages
are considered in the context of formal
meals and in the context of
refreshments served at short,
intermittent breaks during an activity.
Beverages do not include alcoholic
drinks.
Foreign travel includes any travel
outside of Canada and the United
States and its territories and
possessions. For an
organization located in a foreign
country, this means travel outside that
country.
Formula awards are awarded to the
States for programs in accordance with
legislative requirements, usually based
on population.
Grants are awarded to States, units of
local government, or private
organizations at the discretion of the
awarding agency or on the basis of a
Page 101

formula. Grants are used to support a
public purpose.
High risk is a determination made by
the awarding agency of a recipient’s
ability to financially administer Federal
project funds. Additional reporting
requirements are imposed on high-risk
recipients.
Incidental means relating to a formal
event where full participation by
participants mandates the provision of
food and beverages.
Interagency agreements and
purchase of service arrangements
are usually entered into by two
governmental units or agencies.
Such funding arrangements are
negotiated by the entities involved.
Match is the recipient share of the
project costs. Match may either be “inkind” or “cash.” In-kind match includes
the value of donated services. Cash
match includes actual cash spent by the
recipient and must have a cost
relationship to the Federal award that is
being matched. (Example: Match on
administrative costs should be other
administrative costs, not other matching
on program costs).
Nonexpendable personal property
includes tangible personal property
having a useful life of more than 1 year
and an acquisition cost of $5,000 or
more per unit. A recipient may use its
own definition of nonexpendable
personal property provided that the
definition would at least include all
tangible personal property as defined
below.
Obligation means a legal liability to pay
under a grant, subgrant, and/or contract
determinable sums for services or
goods incurred during the grant period.

April 2013 Version

Passthrough is an obligation on the
part of the States to make funds
available to units of local governments,
combinations of local units, or other
specified groups or organizations.
Personal property means property of
any kind except real property. It may be
tangible (having physical existence) or
intangible (having no physical existence,
such as patents, inventions, and
copyrights).
Preagreement costs are defined as
those costs which are considered
necessary to the project but occur prior
to the starting date of the award period.
Prior approval means written approval
by the authorized official (the next
highest authority except for sole source)
evidencing consent prior to a budgetary
or programmatic change in the award.
Program income means gross income
earned by the recipient during the
funding period as a direct result of the
award. Direct result is defined as a
specific act or set of activities that are
directly attributable to grant funds and
which are directly related to the goals
and objectives of the project.
Determinations of “direct result” will be
made by the awarding agency for
discretionary grants and by the State for
block/formula subawards.
Fines/penalties are not considered
program income. Program income may
be used only for allowable program
expenses.
Project Period is the period for which
implementation of a project is
authorized. The project period may be
equal to or longer than the budget
period for an award, but cannot be
shorter than the budget period.
Real property means land, land
improvements, structures, and
Page 102

appurtenances thereto, excluding
movable machinery and equipment.
Reasonable means those costs that a
prudent person would have incurred
under the circumstances prevailing at
the time the decision to incur the cost
was made. Costs to consider when
making judgments about
reasonableness include the cost of food
and beverage, total cost of the event,
and costs incurred relative to costs in
the geographical area.
Recipient is an individual and/or
organization that receives Federal
financial assistance directly from the
Federal agency.
Stipend is an allowance for living
expenses. Examples of these expenses
include, but are not limited to, rent,
utilities, incidentals, etc.
Subaward is an award of financial
assistance in the form of money to an
eligible subrecipient or a procurement
contract made under an award by a
recipient.
Subrecipient is an individual and/or
organization that receives Federal
financial assistance from the direct
recipient of Federal funds. This may
include entities receiving funds as a
result of block or formula awards.
Supplanting is to deliberately reduce
State or local funds because of the
existence of Federal funds. For
example, when State funds are
appropriated for a stated purpose
and Federal funds are awarded for that
same purpose, the State replaces its
State funds with Federal funds, thereby
reducing the total amount available for
the stated purpose.

April 2013 Version

Page 103

APPENDIX I – AUTOMATED CLEARINGHOUSE (ACH)
FORM
http://www.ojp.usdoj.gov/funding/forms/ach_vendor.pdf

April 2013 Version

Page 104

APPENDIX II – FEDERAL FINANCIAL REPORT (FFR or
SF 425)
Form 425 - http://www.whitehouse.gov/sites/default/files/omb/assets/grants_forms/SF-425.pdf
Instructions –
http://www.whitehouse.gov/sites/default/files/omb/grants/standard_forms/SF-425_instructions.pdf

April 2013 Version

Page 105

